Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 1 of 88 PageID 434




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

  ERIN JUNIOR, individually and on behalf of all   CASE NO.: 6:18-cv-1598-ORL- 40-
  others similarly situated,                       TBS

         Plaintiff,
  v.                                               CLASS ACTION
  INFINITY AUTO INSURANCE COMPANY, a
  foreign insurance company

        Defendant.
  ____________________________________/




                     CLASS ACTION SETTLEMENT AGREEMENT
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 2 of 88 PageID 435



                                                     TABLE OF CONTENTS

                                                                                                                                           Page

 EXHIBITS ...................................................................................................................................... ii
 RECITALS ..................................................................................................................................... 1
 I.         ADDITIONAL DEFINITIONS .......................................................................................... 3
 II.        PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS ........................... 7
 III.       THE SETTLEMENT ADMINISTRATOR ...................................................................... 12
 IV.        CLASS NOTICE .............................................................................................................. 13
 V.         COSTS OF CLASS NOTICE ........................................................................................... 15
 VI.        FINAL APPROVAL OF THE PROPOSED SETTLEMENT ......................................... 15
 VII.       DISMISSAL OF ACTION AND RELEASE OF CLAIMS ............................................. 17
 VIII.      PAYMENTS TO CLASS MEMBERS............................................................................. 18
 IX.        SUBMISSION OF CLAIMS BY CLASS MEMBERS.................................................... 21
 X.         CLAIMS ADMINISTRATION ........................................................................................ 22
 XI.        COMMUNICATIONS WITH MEMBERS OF THE SETTLEMENT CLASS .............. 26
 XII.       COSTS OF SETTLEMENT ADMINISTRATION.......................................................... 26
 XIII.      ATTORNEYS’ FEE AND INCENTIVE AWARDS ....................................................... 26
 XIV. DEFENDANTS’ MONETARY OBLIGATION UNDER THE SETTLEMENT ........... 27
 XV.        REPRESENTATION OF OPT OUTS; CONFIDENTIALITY AGREEMENT .............. 28
 XVI. DISAPPROVAL OR TERMINATION OF THE PROPOSED SETTLEMENT............. 28
 XVII. REQUESTS FOR EXCLUSION AND OBJECTIONS TO THE SETTLEMENT ......... 30
 XVIII. DENIAL OF LIABILITY ................................................................................................. 33
 XIX. RETENTION OF RECORDS .......................................................................................... 33
 XX.        MISCELLANEOUS PROVISIONS ................................................................................. 34




                                                                        -i-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 3 of 88 PageID 436



                                       EXHIBITS

 1.    Proposed Preliminary Approval Order

 2.    Notice

 3.    Claim Form

 4.    Proposed Final Approval Order




                                             -ii-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 4 of 88 PageID 437



        This Class Action Settlement Agreement (“Agreement”) is made by and between (1) Erin

 Junior (the “Named Plaintiff”), on behalf of herself and as putative representative of the

 Settlement Class defined below, and (2) Infinity Auto Insurance Company, Infinity Assurance

 Insurance Company, and Infinity Indemnity Insurance Company (collectively “Infinity” or

 “Defendant”). Plaintiff and Defendant are referred to collectively as “the Parties.”

        This Agreement effects a full and final settlement and dismissal with prejudice of all of

 the Released Claims against all Released Persons relating to the above-captioned lawsuit (the

 “Action”) on the terms and to the full extent set forth below, subject to the approval of the Court.


                                            RECITALS

        WHEREAS, on or about September 25, 2018, Erin Junior originally filed a Class Action

 Complaint in the United States District Court for the Middle District of Florida, in Case No.

 6:18-cv-1598-ORL-40 TBS (the “Action”); and

        WHEREAS, on October 15, 2018, Plaintiff filed an Amended Complaint (Doc. 7) to

 allege Defendant’s state of incorporation to address the jurisdictional question raised by this

 Court in its Show Cause Order (Doc. 4); and

        WHEREAS, Plaintiff subsequently filed a Second Amended Complaint (Doc. 17), the

 operative Complaint, merely to correct the case style and correct the name of Defendant from

 Infinity Insurance Company to Infinity Auto Insurance Company; and

        WHEREAS, the Action alleges that Defendants, in making Total Loss Payments (as

 defined below) on first-party insurance claims for automobile physical damage constituting a

 total-loss of the insured vehicle, under Florida automobile insurance policies issued by Infinity,

 improperly failed to include Sales Tax (as defined below) and improperly failed to include Title

 and Tag Transfer Fees and Additional Fees (as defined below); and
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 5 of 88 PageID 438



        WHEREAS, Infinity denied and continues to deny all material allegations of the Action,

 as to which Infinity raised numerous additional defenses, and maintains that they acted

 consistently in accordance with the insurance policies and all applicable laws and regulations and

 abided by all its contractual and statutory obligations; and

        WHEREAS, the Named Plaintiff and Class Counsel, while believing that the claims

 asserted in the Action have substantial merit, have considered the risks associated with the

 continued prosecution of this complex and time-consuming litigation, the relief secured in this

 Agreement, as well as the likelihood of success on the merits of the Action at trial and upon any

 appeal therefrom as well as currently-pending appeals on the same or similar issues, and believe

 that, in consideration of all the circumstances, the Proposed Settlement embodied in this

 Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class

 Members; and

        WHEREAS, Infinity, while denying wrongdoing of any kind whatsoever, and without

 admitting liability, nevertheless agreed to enter into this Agreement to avoid further burden,

 expense, and risk of protracted litigation and to be completely free of any further controversy

 with respect to the Released Claims, and to effect a full and final settlement with prejudice of

 such claims on the terms set forth below;

        NOW, THEREFORE, IT IS HEREBY AGREED by and between the Parties, through

 their respective counsel, that the Action be settled and compromised by the Named Plaintiff, the

 Settlement Class, and Infinity on the following terms and conditions, subject to the approval of

 the Court after hearing:




                                                 -2-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 6 of 88 PageID 439



 I.     ADDITIONAL DEFINITIONS

        In addition to terms defined elsewhere in this Agreement, the following terms shall be

 defined as follows:


        1.      “Additional Fees” means all fees potentially incidental to replacement of a Total
                Loss, other than defined Title and Tag Transfer Fees and Sales Tax. Additional
                Fees may include, but are not limited to: dealer fees, dealer preparation fees,
                clean-up or make-ready or service fees, “doc” or document or documentation
                fees, conveyance charges, fuel charge fees, environmental fees (e.g., emissions
                testing, air pollution control, lead-acid battery, new tire), floor plan fees,
                advertising or promotion fees, local or regional or market area co-op fees, agent
                fees, shipping or handling fees, destination or delivery or transport fees, “admin”
                or administration fees, additional dealer markups or market adjustment fees,
                acquisition fees, regulatory compliance fees, Motor Vehicle Warranty
                Enforcement Act fees, filing fees, and any other title, tag, tax, license, or
                registration fees not included in Title and Tag Transfer Fees and Sales Tax.

        2.      “Automobile Insurance Policy” means a Florida policy of insurance issued by
                Infinity in effect during the Class Period and providing first-party private
                passenger or commercial automobile physical damage coverage.

        3.      “Attorneys’ Fee Award” means the Court-determined award of attorneys’ fees,
                costs, and expenses to Class Counsel.

        4.      “Claim Form” means the Court-approved paper claim form, without material
                alteration from Exhibit 3, that a Settlement Class Member may submit to be
                considered for payment under the Final Settlement.

        5.      “Claim Resolution Process” means the procedures described in this Agreement
                for the presentation, evaluation, and resolution of claims.

        6.      “Claim Payment” shall have the meaning given such term in Paragraphs 63-70.

        7.      “Claims Submission Deadline” means the date by which qualifying Claim Forms
                must be postmarked or Electronic Claim Forms must be electronically submitted
                in order to be considered timely, as further provided in Paragraph 74.

        8.      “Class Counsel” means the attorneys approved and appointed by the Court to
                represent the Settlement Class Members.




                                                 -3-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 7 of 88 PageID 440



       9.    “Class Period” means the period of September 25, 2013 through the date
             Preliminary Approval is provided.

       10.   “Confidential Information” shall have the meaning given such term in Paragraph
             89.

       11.   “Court” means the United States District Court for the Middle District of Florida.

       12.   “Effective Date” means the date when each of the following conditions have
             occurred:

             (a)    This Agreement has been fully executed by the Parties and/or their
                    counsel;

             (b)    No Party has terminated the Agreement;

             (c)    Orders have been entered by the Court certifying a Settlement Class,
                    granting preliminary approval of this Agreement, and approving a form of
                    notice and claim forms, all as provided in this Agreement;

             (d)    The Court has entered the Final Order and Judgment approving this
                    Agreement and releasing all Released Persons from all Released Claims,
                    and dismissing the Action with prejudice and without leave to amend, as
                    provided in this Agreement;

             (e)    the Court has fully resolved any application made by Class Counsel for an
                    Attorneys’ Fees Award; and

             (f)    The judgment has become Final as defined in Paragraph 15.

       13.   “Electronic Claim Form” means the Court-approved electronic claim form
             converted from the paper Claim Form, that a Settlement Class Member may
             submit electronically to be considered for payment under the Final Settlement.

       14.   “Eligible Class Member” means a Settlement Class Member who timely submits
             a Claim Form or Electronic Claim Form in accordance with Paragraphs 71-75,
             and satisfies the eligibility criteria stated in Paragraphs 63-70.

       15.   “Final,” when referring to a judgment order, means that (a) the judgment is a
             final, appealable judgment; and (b) either (i) no appeal has been taken from the
             judgment as of the date on which all times to appeal therefrom have expired, or
             (ii) an appeal or other review proceeding of the judgment having been
             commenced, such appeal or other review is finally concluded and no longer is



                                             -4-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 8 of 88 PageID 441



             subject to review by any court, whether by appeal, petitions for rehearing or re-
             argument, petitions for rehearing en banc, petitions for writ of certiorari, or
             otherwise, and such appeal or other review has been finally resolved in such
             manner that affirms the Final Order and Judgment.

       16.   “Final Approval Hearing” means the fairness hearing conducted by the Court to
             consider final approval of this Agreement and Proposed Settlement, as provided
             in Paragraph 60.

       17.   “Final Order and Judgment” means a Proposed Final Order and Judgment
             Approving Class Action Settlement disposing of all claims asserted in the Action
             against Infinity and all claims settled under the Final Settlement.

       18.   “Final Settlement” means the settlement approved by the Court in the Final Order
             and Judgment as reasonable, adequate, and in the best interests of the Settlement
             Class Members.

       19.   “Incentive Award” means the potential award to the Named Plaintiff, if and as
             determined by the Court.

       20.   “Legally Authorized Representative” means an administrator/administratrix,
             personal representative, or executor/executrix of a deceased Settlement Class
             Member’s estate; a guardian, conservator, or next friend of an incapacitated
             Settlement Class Member; or any other legally appointed Person or entity
             responsible for handling the business affairs of a Settlement Class Member.

       21.   “Notice” means the Court-approved notice, without material alteration from
             Exhibit 2, mailed to potential Settlement Class Members, as provided in
             Paragraphs 52-57.

       22.   “Mailed Notice Date” means the date that the initial mailing of the Mailed Notice
             to potential Settlement Class Members, as provided in Paragraph 52, is
             completed.

       23.   “Neutral Evaluator” means a neutral third party agreed to by the Parties as
             provided in Paragraph 43, whose duties are limited to those set forth in
             Paragraphs 76(g) and 76(h).

       24.   “Opt-Out List” shall have the meaning given such term in Paragraphs 45(n) and
             98.

       25.   “Person” means any natural person, individual, corporation, association,
             partnership, trust, or any other type of legal entity.


                                             -5-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 9 of 88 PageID 442



       26.   “Proposed Preliminary Approval Order” means the proposed order without
             material alteration from Exhibit 1, and as further provided in Paragraph 45.

       27.   “Proposed Settlement” means the settlement described in this Agreement, before
             final approval by the Court in the Final Order and Judgment.

       28.   “Release” shall have the meaning given such term in Paragraphs 29-30, 39, and
             61-62.

       29.   “Released Claims” means and includes any and all known and Unknown Claims,
             rights, demands, actions, causes of action, allegations, or suits of whatever kind or
             nature, whether ex contractu or ex delicto, statutory, common law or equitable,
             including but not limited to breach of contract, bad faith, or extracontractual
             claims, and claims for punitive or exemplary damages, or prejudgment or
             postjudgment interest, arising from or relating in any way to Total Loss Payments
             for Title and Tag Transfer Fees, Sales Tax, or Additional Fees made to a
             Settlement Class Member during the Class Period; and any claims regarding Title
             and Tag Transfer Fees, Sales Tax, or Additional Fees which have been alleged or
             which could have been alleged by the Named Plaintiff in the Action, subject to
             the limitation as to Sales Tax set forth below, on behalf of herself and/or on behalf
             of the Class, to the full extent of res judicata protections. Released Claims do not
             include any claim for enforcement of the contemplated Settlement Agreement
             and/or Final Order and Judgment. Additionally, Released Claims do not include
             Sales Tax on any additional amounts that would otherwise be legally owed on a
             Total Loss as a result of any court making a full and final adjudication after the
             Effective Date that such additional amounts are owed for reasons not arising from
             or relating in any way to any claims which have been alleged or which could have
             been alleged in the Action.

       30.   “Released Persons” means (a) Infinity Auto Insurance Company, Infinity
             Assurance Insurance Company, and Infinity Indemnity Insurance Company;
             (b) all past and present officers, directors, agents, attorneys, employees,
             stockholders, successors, assigns, insurers, reinsurers, independent contractors,
             and legal representatives of Infinity; and (c) all of the heirs, estates, successors,
             assigns, and legal representatives of any of the entities or Persons listed in this
             Paragraph.

       31.   “Sales Tax” means the monetary amount of sales tax on the adjusted vehicle value
             of the Total Loss vehicle, calculated using the applicable state and local tax rate
             which includes, for Settlement Class Members domiciled in Florida, a 6% Florida
             state sales tax, and in some instances, a local discretionary sales tax that applies to
             the first $5,000 of the vehicle value.


                                               -6-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 10 of 88 PageID 443



        32.   “Settlement Administrator” means Epiq.

        33.   “Settlement Class” is defined as:

              All policyholders who were paid a Total Loss Payment under an Automobile
              Insurance Policy during the Class Period.

        34.   Excluded from the Class are:

                     (i)     claims that were the subject of any lawsuit filed during the Class
                             Period alleging causes of action related to any Released Claims,
                             except for the Named Plaintiff’s claims;

                     (ii)    claims for which Infinity received a valid and executed release
                             during the Class Period; and

                     (iii)   Infinity, all present or former officers and/or directors of Infinity,
                             the Neutral Evaluator, Class Counsel, a Judge of this Court, and
                             Infinity’s counsel of record.

        35.   “Settlement Class Member” means any Person included within the definition of
              the Settlement Class and not excluded from the class as set forth above.

        36.   “Title and Tag Transfer Fees” means the title transfer fee of $75.25 plus the
              registration tag transfer fee of $4.60, as established under Florida law.

        37.   “Total Loss” means a vehicle covered under an Automobile Insurance Policy,
              where a first party physical damage claim was made to Infinity, and where
              Infinity determined the vehicle to be a covered total loss and issued payment
              during the Class Period.

        38.   “Total Loss Payment” means the payment issued by Infinity within the Class
              Period on a Total Loss.

        39.   “Unknown Claim” means claims arising out of facts found hereafter to be other
              than or different from facts now known or believed to be true, relating to any
              matter covered by this Proposed Settlement.

  II.   PRELIMINARY CERTIFICATION OF THE SETTLEMENT CLASS

        40.   The Parties stipulate to certification, for settlement purposes only, of the
              Settlement Class defined in Paragraph 33.




                                               -7-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 11 of 88 PageID 444



        41.    Solely for the purpose of implementing this Agreement and effectuating the
               Proposed Settlement, Infinity stipulates that the Court may enter the Proposed
               Preliminary Approval Order, preliminarily certifying the Settlement Class,
               appointing the Named Plaintiff as representative of the Settlement Class, and
               appointing the following as Class Counsel for the Settlement Class:

   Jacob L. Phillips                                   Edmund A. Normand
   FBN: 0120130                                        FBN: 865590
   Normand PLLC                                        Normand PLLC
   3165 McCrory Place, Ste. 175                        3165 McCrory Place, Ste. 175
   Orlando, FL 32803                                   Orlando, FL 32803
   (407) 603-6031                                      (407) 603-6031
   Jacob.phillips@normandpllc.com                      service@ednormand.com
                                                       ed@ednormand.com

   Christopher Lynch
   FBN 331041
   Christopher J. Lynch, P.A.
   6915 Red Road, Suite 208
   Coral Gables, Florida 33143
   Telephone: (305) 443-6200
   Facsimile: (305) 443-6204
   Clynch@hunterlynchlaw.com
   Lmartinez@hunterlynchlaw.com



        42.    Solely for the purpose of implementing this Agreement and effectuating the
               Proposed Settlement, the Parties stipulate that Epiq shall be appointed by the
               Court as Settlement Administrator.

        43.    Solely for the purpose of implementing this Agreement and effectuating the
               Proposed Settlement, the Parties stipulate that they shall agree on a Neutral
               Evaluator, if one is necessary.

        44.    The Parties and their respective counsel agree that the settlement of this Action is
               not a concession by Infinity that a litigation class could properly be certified in
               this Action, and Plaintiff and Class Counsel agree not to argue, in this or any
               other proceeding, that the fact of this settlement, or Infinity’s stipulation to the
               certification of the Settlement Class, constitutes a concession by Infinity that a
               litigation class could properly be certified.



                                                -8-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 12 of 88 PageID 445



        45.   Promptly after execution of this Agreement, the Parties shall submit this
              Agreement to the Court and request entry of the Proposed Preliminary Approval
              Order, without material alteration from Exhibit 1, that, among other things:

              (a)    preliminarily approves this Agreement;

              (b)    finds that the Court has personal jurisdiction over all Settlement Class
                     Members and that the Court has subject matter jurisdiction to preliminarily
                     approve this Agreement and all Exhibits thereto;

              (c)    preliminarily certifies the Settlement Class, approves the Named Plaintiff
                     as class representative of the Settlement Class, and appoints Class Counsel
                     as counsel for the Settlement Class;

              (d)    provides that Infinity shall retain all rights to assert that the Action may
                     not be certified as a class action except for settlement purposes;

              (e)    schedules the Final Approval Hearing to consider the fairness,
                     reasonableness, and adequacy of the Proposed Settlement and whether it
                     should be finally approved by the Court;

              (f)    finds that the Proposed Settlement is sufficiently fair, reasonable, and
                     adequate to warrant providing notice to the Settlement Class;

              (g)    finds that the Class Action Fairness Act Notice given by the Settlement
                     Administrator on behalf of Infinity is in full compliance with 28 U.S.C.
                     § 1715(b);

              (h)    approves the Notice, the content of which is without material alteration
                     from Exhibit 2, to be sent to the Persons described in Paragraph 33, and
                     directs its mailing by first-class mail to the last-known address for each
                     such Person as set forth in Paragraph 52, and, for Mailed Notices returned,
                     directs the Settlement Administrator to follow the procedures set forth in
                     Paragraph 53;

              (i)    approves the Claim Form, the content of which is without material
                     alteration from Exhibit 3, and the Electronic Claim Form, converted to
                     electronic format with the functionality described in Paragraph 73, for
                     distribution to and/or use by potential Settlement Class Members, and sets
                     a Claims Submission Deadline after which the Claim Forms and
                     Electronic Claim Forms shall be deemed untimely (thirty (30) days after
                     the Final Approval Hearing);



                                               -9-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 13 of 88 PageID 446



             (j)   approves the settlement website as described in Paragraph 55, which may
                   be amended during the course of the settlement as appropriate and agreed
                   to by the Parties, and which shall be maintained for at least 180 days after
                   the Claims Submission Deadline;

             (k)   appoints Epiq as the Settlement Administrator;

             (l)   directs the Settlement Administrator to maintain a toll-free VRU telephone
                   system containing recorded answers to frequently asked questions, along
                   with an option permitting potential Settlement Class Members to record a
                   message to be returned by the Settlement Administrator;

             (m)   determines that the Notice provided to potential Settlement Class
                   Members (i) is the best practicable notice under the circumstances; (ii) is
                   reasonably calculated, under the circumstances, to apprise Settlement
                   Class Members of the pendency of the Action and of their right to object
                   or to exclude themselves from the Proposed Settlement; and (iii) is
                   reasonable and constitutes due, adequate, and sufficient notice to all
                   Persons entitled to receive notice;

             (n)   requires the Settlement Administrator to file proof of mailing of the Notice
                   at or before the Final Approval Hearing, along with the Opt-Out List,
                   which shall be a list of all Persons who timely and properly requested
                   exclusion from the Settlement Class, and an affidavit attesting to the
                   accuracy of the Opt-Out List;

             (o)   requires each Settlement Class Member who wishes to exclude himself or
                   herself from the Settlement Class to submit an appropriate, timely request
                   for exclusion, postmarked no later than forty-five (45) days after the
                   Mailed Notice Date, to the Settlement Administrator at the address in the
                   Mailed Notice, and that complies with the requirements in Paragraphs 95-
                   96, and further requires that any exclusion be exercised individually by a
                   Settlement Class Member, not as or on behalf of a group, class, or
                   subclass, except that such exclusion requests may be submitted by a
                   Settlement Class Member’s Legally Authorized Representative;

             (p)   rules that any Settlement Class Member who does not submit a timely,
                   written request for exclusion from the Settlement Class will be bound by
                   all proceedings, orders, and judgments in the Action, even if such
                   Settlement Class Member never received actual notice of the Action or
                   this Proposed Settlement;



                                           -10-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 14 of 88 PageID 447



             (q)   provides that preliminary certification and all actions associated with
                   preliminary certification are undertaken on the condition that the
                   certification and designations shall be automatically vacated if this
                   Agreement is terminated or is disapproved in whole or in part by the
                   Court, the Court of Appeals or the Supreme Court, or if the agreement to
                   settle is revoked pursuant to Paragraphs 92-94, in which event this
                   Agreement and the fact that it was entered into shall not be offered,
                   received, or construed as an admission or as evidence for any purpose,
                   including but not limited to an admission by any Party of liability or of the
                   certifiability of any class;

             (r)   requires each Settlement Class Member who has not submitted a timely
                   request for exclusion from the Settlement Class, and who wishes to object
                   to the fairness, reasonableness, or adequacy of this Agreement or any term
                   or aspect of the Proposed Settlement or to intervene in the Action, to
                   follow the procedures set forth in Paragraphs 100-105 of this Agreement;

             (s)   requires any attorney hired by a Settlement Class Member for the purpose
                   of objecting to any term or aspect of this Agreement or to the Proposed
                   Settlement or intervening in the Action to provide to the Settlement
                   Administrator (who shall forward it to Class Counsel and Counsel for
                   Defendants) and to file with the Clerk of the Court a notice of appearance
                   no later than forty-five (45) days after the Mailed Notice Date;

             (t)   provides that the right to object to the Proposed Settlement or to intervene
                   must be exercised individually by a Settlement Class Member or his or her
                   attorney, and not as a member of a group, class, or subclass, except that
                   such objections and motions to intervene may be submitted by a
                   Settlement Class Member’s Legally Authorized Representative;

             (u)   directs the Settlement Administrator to receive requests for exclusion,
                   objections, notices of intention to appear, and any other settlement-related
                   communications, and provides that only the Settlement Administrator, the
                   Court, the Clerk of the Court, and their designated agents shall have access
                   to these documents, except as otherwise expressly provided in this
                   Agreement;

             (v)   directs the Settlement Administrator promptly to furnish Class Counsel
                   and Counsel for Defendants copies of any and all objections, written
                   requests for exclusion, motions to intervene, notices of intention to appear,
                   or other communications that come into its possession, as set forth in this
                   Agreement;


                                           -11-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 15 of 88 PageID 448



               (w)    stays all proceedings in the Action until further order of the Court, except
                      that the Parties may conduct such limited proceedings as may be necessary
                      to implement the Proposed Settlement or to effectuate the terms of this
                      Agreement; and

               (x)    contains any additional provisions agreeable to the Parties that might be
                      necessary to implement the terms of this Agreement and the Proposed
                      Settlement.

         46.   Preliminary certification of the Settlement Class and appointment of the class
               representative and Class Counsel for purposes of this Proposed Settlement by the
               Court shall be binding only with respect to the Proposed Settlement. Upon the
               preliminary approval of this Agreement and the Proposed Settlement, all
               proceedings in the Action shall be stayed until further order of the Court;
               provided, however, that the Parties may conduct such limited proceedings as may
               be necessary to implement the Proposed Settlement or to effectuate the terms of
               this Agreement.

         47.   In the event that the Proposed Settlement is not consummated for any reason,
               whether due to a termination of this Agreement in accordance with its terms, a
               failure or refusal of the Court to approve the Proposed Settlement, or a reversal or
               modification of the Court’s approval of the Proposed Settlement on appeal, or for
               any other reason, then (a) the Parties shall stipulate to vacating the certification of
               the Settlement Class; and (b) in any further court proceedings, the Parties and
               their attorneys shall proceed as though the Agreement had never been entered and
               the Settlement Class had never been certified, neither Plaintiff nor Class Counsel
               shall cite or reference this Agreement, and Infinity shall have the right to contest
               the certification of any class; and (c) nothing in this Agreement may be used as an
               admission or offered into evidence in any proceeding involving Infinity
               whatsoever, as further provided in Paragraphs 94 and 107-109.

  III.   THE SETTLEMENT ADMINISTRATOR

         48.   The Parties agree to the appointment of Epiq as Settlement Administrator to
               perform the services described herein. Infinity shall be solely responsible for the
               payment of the Settlement Administrator’s fees and costs, including all costs of
               notice and settlement administration.

         49.   The Settlement Administrator shall assist with various administrative tasks,
               including, without limitation, (i) mailing or arranging for the mailing of the
               Notice, and submitting to the Parties and the Court an affidavit detailing same and
               offering proof thereof; (ii) handling returned mail not delivered and making any


                                                -12-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 16 of 88 PageID 449



              additional mailings required under the terms of the Agreement; (iii) responding,
              as necessary, to inquiries from Settlement Class Members; (iv) providing to Class
              Counsel and Counsel for Infinity within five (5) business days of receipt copies of
              all objections, motions to intervene, notices of intention to appear, and requests
              for exclusion from the Settlement Class; (v) preparing a list of all Persons who
              timely requested exclusion from the Settlement Class and submitting to the Court
              the Opt-Out List and supporting affidavit; (vi) preparing a list of all Persons who
              submitted objections to the settlement and submitting an affidavit testifying to the
              accuracy of that list; and (vii) promptly responding to requests for information
              and documents from Class Counsel, Infinity, and Infinity’s Counsel.

        50.   The Settlement Administrator shall receive requests for exclusion, objections,
              notices of intention to appear, and any other settlement-related communications.
              Only the Settlement Administrator, the Court, the Clerk of the Court, and their
              designated agents shall have access to these documents, except as otherwise
              expressly provided in this Agreement.

        51.   The Settlement Administrator shall establish procedures and capabilities for
              receiving and processing Claim Forms and Electronic Claim Forms.

  IV.   CLASS NOTICE

        52.   As soon as practicable after the preliminary approval of the Proposed Settlement
              as provided in Paragraph 45, Infinity shall make a reasonable search of their
              computer/electronic databases to ascertain the name and current or last-known
              address of each potential Settlement Class Member. Prior to mailing the Notice
              and Claim Form, the Settlement Administrator shall run the physical mailing
              addresses through the National Change of Address Database (“NCOA”) to
              attempt to obtain a more current name and/or physical mailing address for each
              potential Settlement Class Member. The Settlement Administrator shall send a
              copy of the Notice and a Claim Form by first-class mail to each potential
              Settlement Class Member identified as a result of the above search(es).

              Infinity and the Settlement Administrator shall use their best efforts to complete
              the mailing of the Notice and Claim Form to potential Settlement Class Members
              within forty-five (45) days after entry of the Preliminary Approval Order.

        53.   If any Notice and/or Claim Form mailed to any potential Settlement Class
              Member in accordance with Paragraph 52 is returned to the Settlement
              Administrator as undeliverable, the Settlement Administrator will promptly log
              each Notice and/or Claim Form that is returned as undeliverable and provide
              copies of the log to Infinity and Class Counsel as requested. If the mailing is


                                              -13-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 17 of 88 PageID 450



              returned to the Settlement Administrator with a forwarding address, the
              Settlement Administrator shall forward the mailing to that address. Where a
              Notice or Claim Form has been returned as undeliverable without a forwarding
              address, the Settlement Administrator will use LexisNexis AllFind, or another
              similar address updating provider, to attempt to find a current mailing address and
              will re-mail the Class Notice and/or Claim Form to any new address obtained
              through such a search. In the event that any Notice is returned as undeliverable a
              second time, no further mailing shall be required. It is agreed by the Parties that
              the procedures set forth in the preceding Paragraph and this Paragraph constitute
              reasonable and the best practicable notice under the circumstances and an
              appropriate and sufficient effort to locate current addresses for Settlement Class
              Members such that no additional efforts to do so shall be required. Upon request,
              Infinity and the Settlement Administrator shall provide Class Counsel such
              reasonable access to the notice process as they may need to monitor compliance
              with the notice campaign.

        54.   The envelope on the Notice shall reference “Junior v. Infinity Auto Insurance
              Co., et al.” and “Infinity Florida Sales Tax and Title and Tag Transfer Fees Class
              Action Notice.”

        55.   The Settlement Administrator shall establish the website
              JuniorFloridaTotalLossClassAction.com for the settlement and post the
              Agreement, Notice, Claim Form, Electronic Claim Form, Preliminary Approval
              Order, and frequently asked questions; the website may be amended from time to
              time as agreed to by the Parties. The website shall also contain Spanish
              translations of the Notice and Claim Form. The Settlement Administrator shall
              maintain the website for at least 180 days after expiration of the Claims
              Submission Deadline. The home page of the website shall have a “Make A
              Claim” button permitting a Class Member to access a pre-filled Electronic Claim
              Form (similar to the mailed Claim Form) by providing Claimant ID and Member
              last name, with a method to submit the Electronic Claim Form with an electronic
              signature, and a method to request that another copy of the pre-filled paper Claim
              Form be mailed or emailed to the Settlement Class Member. A class member will
              also be able to request another copy of the pre-filled paper Claim Form from the
              Settlement Administrator by telephone or e-mail.

        56.   The Notice and Claim Form, along with Spanish translations of those documents,
              will also be made available to all potential Settlement Class Members by request
              to the Settlement Administrator, who shall send via first- class U.S. mail any of
              these documents as requested from the Settlement Administrator by any potential
              Settlement Class Member.


                                             -14-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 18 of 88 PageID 451



        57.   The Settlement Administrator shall maintain a toll-free VRU telephone system
              containing recorded answers to frequently asked questions, along with an option
              permitting callers to record a message to be returned by the Settlement
              Administrator.

  V.    COSTS OF CLASS NOTICE

        58.   Infinity will pay all costs of the initial mailing of the Notice and Claim Form to all
              potential Settlement Class Members as described above, including the costs of
              printing and reproducing the Notice and Claim Form and the cost of mailing the
              Notice and Claim Form to such potential Settlement Class Members. Infinity will
              also pay the costs of the address searches and remailings described in Paragraph
              53.

        59.   Infinity will pay all costs of mailing the Notice and Claim Form to any potential
              Settlement Class Members who contact the Settlement Administrator and request
              copies of those materials.

  VI.   FINAL APPROVAL OF THE PROPOSED SETTLEMENT

        60.   After the completion of the mailing and of the website described above, the
              deadline for seeking exclusion from the Settlement Class as provided in
              Paragraphs 45(o) and 95, and the deadline for filing objections to the Proposed
              Settlement as provided in Paragraphs 45(r) and 101, Class Counsel will file a
              motion seeking the Court’s final approval of the Proposed Settlement at the Final
              Approval Hearing to be held at a time, date, and location that will be stated in the
              Notice and in the Preliminary Approval Order or other order. The Parties shall
              request the Court to enter a Final Order and Judgment that, among other things:

              (a)    certifies the Settlement Class for settlement purposes only;

              (b)    finds that the Court has personal jurisdiction over all Settlement Class
                     Members and that the Court has subject matter jurisdiction to approve this
                     Agreement and all Exhibits thereto;

              (c)    gives final approval to the Proposed Settlement without material
                     alteration, and directs the Parties and counsel to comply with and
                     consummate the terms of this Agreement;

              (d)    finds that Class Counsel and the Named Plaintiff adequately represented
                     the Settlement Class;




                                              -15-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 19 of 88 PageID 452



             (e)   finds that the terms of this Agreement are fair, reasonable, and adequate to
                   the Settlement Class Members; consistent and in compliance with all
                   requirements of due process and federal law;

             (f)   finds that the Notice, the settlement website, and the notice methodology
                   implemented pursuant to this Agreement (i) constituted the best
                   practicable notice under the circumstances; (ii) were reasonably calculated
                   to apprise potential Settlement Class Members of the pendency of the
                   Action, their right to object to or exclude themselves from the Proposed
                   Settlement and to appear at the Final Approval Hearing; and (iii) were
                   reasonable and constitute due, adequate, and sufficient notice to all
                   Persons entitled to receive notice;

             (g)   finds that the Class Action Fairness Act Notice provided by the Settlement
                   Administrator on behalf of Infinity complied with 28 U.S.C. § 1715(b);

             (h)   determines that the Agreement and the settlement provided for herein, and
                   any proceedings taken pursuant thereto, are not, and should not in any
                   event be offered, received, or construed as evidence of, a presumption,
                   concession, or an admission by any Party of liability or of the certifiability
                   of a litigation class; provided, however, that reference may be made to this
                   Agreement and the settlement provided for herein in such proceedings as
                   may be necessary to effectuate the provisions of this Agreement, as further
                   set forth in this Agreement;

             (i)   approves the Opt-Out List and determines that the Opt-Out List is a
                   complete list of all Settlement Class Members who have timely requested
                   exclusion from the Settlement Class and, accordingly, shall neither share
                   in nor be bound by the Final Order and Judgment;

             (j)   provides that the Named Plaintiff, all Settlement Class Members who have
                   not been excluded from the Settlement Class as provided in the Opt- Out
                   List, and their heirs, estates, trustees, executors, administrators, principals,
                   beneficiaries, representatives, agents, assigns, and successors, and/or
                   anyone claiming through them or acting or purporting to act for them or
                   on their behalf, regardless of whether they have submitted a Claim Form
                   or Electronic Claim Form, and regardless of whether they have received
                   actual notice of the Proposed Settlement, have conclusively compromised,
                   settled, discharged, and released all Released Claims against Defendants
                   and the Released Persons, and are bound by the provisions of this
                   Agreement, including the Release in Paragraphs 28-30, 39, 61-62;



                                            -16-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 20 of 88 PageID 453



               (k)    dismisses all claims in the Action as to Infinity on the merits and with
                      prejudice, and without fees or costs except as provided herein, and
                      entering final judgment thereon;

               (l)    determines the amount of the Attorneys’ Fee Award to Class Counsel, and
                      the Incentive Award to the Named Plaintiff, as set forth in Paragraphs 83-
                      86;

               (m)    appoints Epiq as the Settlement Administrator;

               (n)    authorizes the Parties, without further approval from the Court, to agree to
                      and adopt such amendments, modifications, and expansions of this
                      Agreement and all Exhibits hereto as (i) shall be consistent in all material
                      respects with the Final Order and Judgment and (ii) do not reduce or limit
                      any rights of Settlement Class Members; and

               (o)    provides that any Party to this Agreement, the Neutral Evaluator, the
                      Settlement Administrator, counsel in any capacity in which they may act
                      under the authority of this Agreement, and any employees, representatives,
                      or agents of such Persons or entities shall not be liable for anything done
                      or omitted in connection with this Agreement and/or the claims
                      administration process.

               Infinity will not oppose final approval of the settlement as set forth above, and
               may submit their own material with respect to settlement approval and the Final
               Approval Hearing.

  VII.   DISMISSAL OF ACTION AND RELEASE OF CLAIMS

         61.   Upon the Effective Date, the Named Plaintiff, all Settlement Class Members who
               have not been excluded from the Settlement Class as provided in the Opt- Out
               List, and their heirs, estates, trustees, executors, administrators, principals,
               beneficiaries, representatives, agents, assigns, and successors, and/or anyone
               claiming through them or acting or purporting to act for them or on their behalf,
               regardless of whether they have submitted a Claim Form or Electronic Claim
               Form, and regardless of whether they have received actual notice of the Proposed
               Settlement, will be bound by the Final Order and Judgment and conclusively
               deemed to have fully released, acquitted, and forever discharged, to the fullest
               extent permitted by law, all Released Persons from all Released Claims, and agree
               not to institute, maintain, or assert any claims against the Released Persons on the
               Released Claims. Nothing contained in this Agreement shall (a) preclude the
               enforcement of the terms of this Agreement or the Final Order and Judgment or



                                               -17-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 21 of 88 PageID 454



              (b) preclude the Settlement Class Members from participating in the Claim
              Resolution Process.

        62.   Upon entry of the Final Order and Judgment, the Action will be dismissed with
              prejudice as to Infinity, the Named Plaintiff, and all Settlement Class Members
              who have not been excluded from the Settlement Class as provided in the Opt-Out
              List, and will release all Released Persons from all Released Claims. The
              provisions of any state, federal, municipal, local, or territorial law or statute
              providing in substance that releases shall not extend to claims, demands, injuries,
              and/or damages that are unknown or unsuspected to exist at the time a settlement
              agreement is executed and/or approved by a court are hereby expressly,
              knowingly, and voluntarily waived by and on behalf of the Named Plaintiff and
              all Settlement Class Members who have not been excluded from the Settlement
              Class. The Named Plaintiff, and the Settlement Class Members who have not
              been excluded from the Settlement Class as provided in the Opt-Out List,
              expressly acknowledge and assume all risk, chance, or hazard that the damage
              allegedly suffered may be different, or may become progressive, greater, or more
              extensive than is now known, anticipated, or expected. Furthermore, the Named
              Plaintiff, and all Settlement Class Members who have not been excluded from the
              Settlement Class as provided in the Opt-Out List, specifically release any right
              they may now or hereafter have to reform, rescind, modify, or set aside this
              Release or this Agreement through mutual or unilateral mistake or otherwise; and
              they assume the risk of such uncertainty and mistake in consideration of the
              consideration herein mentioned and in consideration of this being a final
              settlement. Without limiting the foregoing in any way, the Named Plaintiff, and
              all Settlement Class Members who have not been excluded from the Settlement
              Class as provided in the Opt-Out List, expressly waive all rights under Section
              1542 of the California Civil Code, realizing and understanding that Section 1542
              provides as follows:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
              CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
              FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
              KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
              OR HER SETTLEMENT WITH THE DEBTOR.

  VIII. PAYMENTS TO CLASS MEMBERS

        63.   This settlement shall be a claims-made settlement. To be eligible for a Sales Tax
              and/or Title and Tag Transfer Fees payment under this settlement, a Settlement
              Class Member or his or her Legally Authorized Representative must timely



                                             -18-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 22 of 88 PageID 455



              submit a Claim Form or Electronic Claim Form that satisfies the requirements of
              Paragraphs 71-75 and must not have submitted a request for exclusion.

        64.   To be eligible for an Additional Fees payment under this settlement, a Settlement
              Class Member must timely submit a Claim Form or Electronic Claim Form that
              satisfies the requirements of Paragraphs 71-75, and must include therewith a
              replacement-vehicle purchase agreement reflecting any Additional Fees actually
              incurred, and must not have submitted a request for exclusion. A Settlement
              Class Member who submits a purchase agreement with the Claim Form or
              Electronic Claim Form will be eligible for a Sales Tax and Title and Tag Transfer
              Fees payment in addition to an Additional Fees payment. A Settlement Class
              Member who submits a Claim Form or Electronic Claim Form but does not
              submit a purchase agreement will be eligible for a Sales Tax and Title and Tag
              Transfer Fees payment but will not be eligible for an Additional Fees payment.

        65.   The Claim Payment paid to Eligible Class Members will be calculated as follows:

              (a)    Each Eligible Class Member who received a Total Loss Payment from
                     Infinity during the Class Period will receive a payment calculated as:
                     (1) Sales Tax, plus (2) Title and Tag Transfer Fees, plus (3) Additional
                     Fees, minus (4) any amount of Sales Tax, Title and Tag Transfer Fees,
                     and/or Additional Fees that were already paid by Infinity on the claim.
                     Additional Fees will only be paid if the Eligible Class Member includes a
                     replacement-vehicle purchase agreement with his or her Claim Form
                     reflecting any Additional Fees actually incurred. In that circumstance, the
                     Eligible Class Member will be eligible for up to 75% of the Additional
                     Fees shown on the purchase agreement, up to a maximum amount of
                     $525.00.

              For example, if the adjusted vehicle value was $10,000, the Sales Tax rate is 6%,
              the Eligible Class Member submitted a purchase agreement showing $300 in
              Additional Fees, and Infinity made no prior payments for Sales Tax, Title and Tag
              Transfer Fees, or Additional Fees:

                     Claim Payment amount: $904.85 ($600 + $75.25 + $4.60 + $225 - $0)

              As an additional example, if the adjusted vehicle value was $10,000, the Sales
              Tax rate is 6%, the Eligible Class Member submitted a purchase agreement
              showing $800 in Additional Fees, and Infinity previously made a payment of
              $600 for Sales Tax:

                     Claim Payment amount: $604.85 ($600 + $75.25 + $4.60 + $525 - $600)


                                             -19-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 23 of 88 PageID 456



                  As a final example, if the adjusted vehicle value was $10,000, the Sales Tax rate
                  is 6%, the Eligible Class Member does not submit a purchase agreement, and
                  Infinity previously made a partial payment of $200 for Sales Tax:

                          Claim Payment amount: $479.85 ($600 + $75.25 + $4.60 + $0 - $200)

          66.     To be eligible for Sales Tax and Title and Tag Transfer Fees payments, a
                  Settlement Class Member must:

                  (a)     Have received a Total Loss Payment.

                  (b)     Submit a timely Claim Form or Electronic Claim Form as set forth herein,
                          as applicable.

                  (c)     Certify entitlement to recovery under penalty of perjury, including:
                          (i) with respect to Sales Tax, certifying that he or she believes he or she
                          was not fully paid; and/or (ii) with respect to Title and Tag Transfer Fees,
                          certifying that he or she is a member of the Settlement Class.

          67.     To be eligible for an Additional Fees payment, a Settlement Class Member must:

                  (a)     Have received a Total Loss Payment.

                  (b)     Submit a timely Claim Form or Electronic Claim Form as set forth herein,
                          as applicable.

                  (c)     Submit a purchase agreement for a replacement vehicle reflecting any
                          Additional Fees actually incurred.1

                  (d)     Certify entitlement to recovery under penalty of perjury.

          68.     Settlement Class Members whose claims were previously resolved through the
                  appraisal process under their Automobile Insurance Policy or by arbitration are
                  ineligible to receive the payments described above. Persons who filed a lawsuit to
                  recover Sales Tax, Title and Tag Transfer Fees, or Additional Fees or whose
                  claims were the subject of a release are excluded from the definition of the
                  Settlement Class as set forth in Paragraph 33 above.




  1Ifany Settlement Class Member submits a purchase agreement and disagrees with the classification and
  determination of fees owed pursuant to the Additional Fees payment, such disagreement will be handled by
  the Neutral Evaluator agreed to by the parties.



                                                    -20-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 24 of 88 PageID 457



        69.   The Parties acknowledge and agree that this Agreement does not and shall not
              constitute an admission by Infinity that their payment or nonpayment of Sales
              Tax, Title and Tag Transfer Fees or Additional Fees on any individual claim or on
              the Settlement Class Members’ claims was incorrect or improper.

        70.   The payments described in Paragraphs 63-67 are the only payments to which any
              Settlement Class Members will be entitled under the Proposed Settlement. The
              payments are deemed to be inclusive of any claims for any potentially applicable
              penalties and/or interest and/or fees. The payments shall be in full and final
              disposition of the Action, and in consideration for the release of any and all
              Released Claims as against any and all Released Persons. Any rights to
              settlement claim payments under this Agreement shall inure solely to the benefit
              of Class Members and are not transferable or assignable to others.

  IX.   SUBMISSION OF CLAIMS BY CLASS MEMBERS

        71.   The Claim Form shall be without material alteration from Exhibit 3, and the
              Electronic Claim Form shall be converted to electronic format, and shall have the
              functionality described in Paragraph 73.

        72.   Each Settlement Class Member will be provided an opportunity to submit, at his
              or her option, either a Claim Form or an Electronic Claim Form (explained further
              below) requesting a payment calculated in accordance with Paragraphs 63-70.
              Claim Forms shall be included with the Notices mailed to Settlement Class
              Members. In addition, the Settlement Administrator will provide blank Claim
              Forms to Settlement Class Members upon request. Claim Forms may be
              submitted on behalf of the Settlement Class Member by that Settlement Class
              Member’s Legally Authorized Representative. Any rights to Claim Payments
              under this Agreement shall inure solely to the benefit of Settlement Class
              Members or their Legally Authorized Representative and are not transferrable or
              assignable to others.

        73.   The Settlement Administrator will also arrange for Electronic Claim Forms to be
              submitted through the settlement website. In order to submit an Electronic Claim
              Form, the class member will need to visit the settlement website, click on a button
              to submit an Electronic Claim Form, and insert a unique Claimant ID code from
              the Notice and their member last name. The Electronic Claim Form will then
              prepopulate electronically with the information contained in that Settlement Class
              Member’s Mailed Notice, which they will have the ability to review and make
              changes to, if necessary. The Settlement Class Member will be able to sign the
              form electronically. A person who wishes to submit a claim form as a guardian or
              representative of an estate of a Settlement Class Member will have an opportunity


                                             -21-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 25 of 88 PageID 458



              to upload through the website documentation establishing their authority to act on
              behalf of the Settlement Class Member as part of the Electronic Claim Form (or
              alternatively they may choose to mail in such documentation to the Settlement
              Administrator, if they prefer). The Settlement Class Member will also have the
              opportunity to upload through the website the purchase agreement documentation
              to determine eligibility for the Additional Fees payment.

        74.   To be considered for payment, a Claim Form must be completed in accordance
              with Paragraph 72, mailed to the address specified in the Claim Form, and
              postmarked no later than thirty (30) days after the Final Approval Hearing. Claim
              Forms will not be considered for payment if they are postmarked more than thirty
              (30) days after the date of the Final Approval Hearing. Electronic Claim Forms
              must be completed in accordance with Paragraph 73 and submitted electronically
              no later than 11:59 pm on the thirtieth (30th) day after the Final Approval
              Hearing. The Electronic Claim Form will be deactivated by the Settlement
              Administrator after that deadline.

        75.   To be considered for Sales Tax, Title and Tag Transfer Fees, and/or Additional
              Fees payments, a Claim Form or Electronic Claim Form must, to the best of the
              Settlement Class Member’s ability and if not pre-filled onto the Claim Form,
              supply the name and current address of the Settlement Class Member, and the
              policy number. The Claim Form or Electronic Claim Form must contain a
              signature, or in the case of an Electronic Claim Form, an electronic signature,
              certifying the claim under penalty of perjury as set forth above in paragraph 66.
              To be considered for Additional Fees payment, the Settlement Class Member
              must also include a replacement vehicle purchase agreement, and must include
              with the signature confirmation (under penalty of perjury) that the purchase
              agreement reflects the vehicle purchased or leased to replace the Total Loss
              vehicle that was subject to the Total Loss Payment during the Class Period, as set
              forth above in paragraph 67.

  X.    CLAIMS ADMINISTRATION

        76.   Claim Forms that are timely mailed to the correct address shall be processed as
              follows (and subject to the additional condition that Infinity shall not be obligated
              to make any Claim Payments until after the Effective Date):

              (a)    If a Claim Form is not signed, is illegible, or does not identify the policy
                     number involved in the claim, the Settlement Administrator shall send the
                     claimant a letter, with a copy contemporaneously to Infinity and Class
                     Counsel, informing him or her of the defect and providing the claimant
                     with thirty (30) days in which to cure that defect. If the claimant does not


                                              -22-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 26 of 88 PageID 459



                   subsequently provide the Settlement Administrator with a Claim Form that
                   is signed and identifies the policy number, and is postmarked within thirty
                   (30) days of the date of the Settlement Administrator’s letter, that Claim
                   Form shall be conclusively deemed defective and not eligible for payment,
                   that defect may not be the subject of an objection by the claimant, and the
                   claimant shall not have an additional opportunity to cure the defect. (This
                   process shall not be necessary for Electronic Claim Forms by virtue of the
                   electronic verification procedure.)

             (b)   By no later than thirty (30) days after the Claims Submission Deadline
                   (but in any event no earlier than the Effective Date), the Settlement
                   Administrator shall (i) make a determination as to whether each submitted
                   Claim Form contains a signature and identifies the policy number involved
                   in the claim and is postmarked within thirty (30) days of the Final
                   Approval Hearing (no such determination will be necessary for Electronic
                   Claim Forms); (ii) shall make available to Class Counsel and counsel for
                   Infinity all Claim Forms and Electronic Claim Forms (or data resulting
                   therefrom) that have been received; and (iii) shall prepare and make
                   available to Class Counsel and counsel for Infinity a list (with the list
                   including the Settlement Class Member’s name and claim number) of all
                   Claim Forms and Electronic Claim Forms received and an indication
                   whether the Claim Form was properly submitted and timely mailed. In
                   addition, the Settlement Administrator shall make available to Infinity and
                   Class Counsel all compliant Claim Forms on a rolling basis. The
                   Settlement Administrator’s determination whether a Claim Form was
                   timely submitted, was signed, legible and identifies the policy number
                   involved in the claim shall be final, binding, and non-appealable, and may
                   not be the subject of an objection by the claimant or an opportunity to
                   cure, other than that provided in Subparagraph 76(a).

             (c)   Within one-hundred and fifty (150) days after the Claims Submission
                   Deadline (but in no event before the Effective Date), Infinity shall
                   (i) make a determination of the payment, if any, due in response to each
                   Claim Form timely mailed to the correct address and Electronic Claim
                   Form timely submitted and (ii) prepare a list of each such determination
                   and provide it to Class Counsel through the Settlement Administrator.
                   The review process conducted by Infinity in connection with making their
                   determinations under this paragraph may include the use of contractor(s),
                   at Infinity’s unilateral discretion. The list of each determination shall
                   include the Settlement Class Member name, claim number, and amount to
                   be paid. Infinity may deny a claim if the claim form is so deficient that


                                           -23-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 27 of 88 PageID 460



                   Infinity is unable to locate the claim in their records after a reasonable
                   search based on the information provided on the claim form. Any such
                   determination will explain any such deficiency on the claim form, and the
                   Settlement Administrator will send a copy of any such determination to
                   Class Counsel.

             (d)   Within thirty (30) days of receiving Infinity’s determinations in
                   Subparagraph 76(c), the Settlement Administrator shall mail to all
                   Settlement Class Members (i) a notice informing the Settlement Class
                   Member of the determination as to whether and how much money (if any)
                   the Settlement Class Member is entitled to receive; and (ii) for those
                   qualifying claims, enclosing a check in the amount of the Claim Payment.
                   If Infinity determined that the information provided by the Settlement
                   Class Member was deficient as set forth above, the notice shall inform the
                   Settlement Class Member of that determination and of the Settlement
                   Class Member’s one opportunity to correct the deficiency, as further
                   provided in Subparagraph 76(e). The checks shall also indicate on their
                   face that they are void after one hundred eighty (180) days from the date
                   issued. Any checks not cashed by that date shall be voided, and Infinity
                   shall not be liable for payment of those Claim Payments.

             (e)   A Settlement Class Member who objects to Infinity’s determination of the
                   payment, if any, due in response to his or her Claim Form or Electronic
                   Claim Form must mail to the Settlement Administrator, within thirty (30)
                   days after the date the Settlement Administrator mailed the determination,
                   a written and signed statement setting forth the basis for that objection and
                   curing any deficiencies noted by Infinity with the information originally
                   provided in the Claim Form which prevented Infinity from locating the
                   claim in their records. Otherwise, any objection shall be deemed waived.
                   The Settlement Administrator shall forward any such objections to Infinity
                   and Class Counsel within five (5) business days of receipt.

             (f)   Upon the timely submission of an objection by a Settlement Class
                   Member under Subparagraph 76(e), Infinity shall have thirty (30) days
                   after receipt of the objection to consider the objection. At the end of this
                   thirty (30) day period, Infinity shall provide the Settlement Administrator
                   written notice of their decision regarding the objection. Within five (5)
                   business days of receiving Infinity’s written notice, the Settlement
                   Administrator shall mail, with a copy to Infinity and Class Counsel,
                   Infinity’s decision regarding the objection and inform the objecting




                                           -24-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 28 of 88 PageID 461



                     Settlement Class Member of his or her right to submit the claim to a
                     Neutral Evaluator pursuant to Subparagraph 76(g).

              (g)    A Settlement Class Member who wishes to object to Infinity’s
                     determination in Subparagraph 76(c) and request review by the Neutral
                     Evaluator of that determination must mail a copy of that objection to the
                     Settlement Administrator, requesting review by the Neutral Evaluator,
                     within thirty (30) days after the date that the Settlement Administrator
                     mails the decision regarding the objection pursuant to Subparagraph 76(f).
                     Otherwise, any objection shall be deemed waived. The Settlement
                     Administrator shall forward any such objections, along with a copy of the
                     Settlement Class Member’s Claim Form and any documentation
                     previously submitted by the Settlement Class Member, including the
                     Settlement Class Member’s initial objection, to the Neutral Evaluator,
                     Infinity, and Class Counsel within two (2) business days of receipt.

              (h)    Infinity shall have thirty (30) days after receipt to respond in writing, with
                     a copy to Class Counsel, to an objection submitted to a Neutral Evaluator
                     in accordance with Subparagraph 76(g). The Neutral Evaluator shall issue
                     a decision, based solely on the written submissions, with respect to each
                     such objection within thirty (30) days after his/her receipt of Infinity’s
                     response. The decision of the Neutral Evaluator shall be binding on the
                     Parties and not subject to appeal.

              (i)    Claim Forms that are not timely received by the Settlement Administrator
                     will not be considered for payment, and the Settlement Class Members
                     whose Claim Forms are deemed untimely will be provided written notice
                     thereof.

        77.   Infinity shall pay each claim that is due a payment under Paragraph 76, either by
              direct payment or though payments funded by Infinity and issued by the
              Settlement Administrator, no later than thirty (30) days after the latest of (a) the
              date on which the Settlement Class Member agrees in writing to accept Infinity’s
              determination of the claim if the Settlement Class Member has objected to
              Infinity’s payment determination, (b) the date on which the time for objecting to
              that determination under Paragraphs 76(e) and 76(f) expires, (c) the date on which
              the time for presenting an objection to a Neutral Evaluator under Paragraph 76(g)
              expires if an objection was made by the Settlement Class Member to Infinity’s
              payment determination, (d) the date on which the Neutral Evaluator resolves such
              an objection under Paragraph 76(h) if the Neutral Evaluator is presented the claim




                                              -25-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 29 of 88 PageID 462



               for resolution, or (e) the Effective Date. Infinity, in their sole discretion, may
               choose to pay a claim before these dates.

         78.   The Neutral Evaluator’s role in the settlement administration shall be limited to
               the decision(s) (if any) set forth in Paragraph 76(h).

         79.   The Neutral Evaluator shall be bound by Paragraphs 89-91 concerning
               Confidential Information.

         80.   Infinity will pay the costs of the Neutral Evaluator based on the number of
               disputes and the hours incurred, as substantiated by billing records.

  XI.    COMMUNICATIONS WITH MEMBERS OF THE SETTLEMENT CLASS

         81.   The Notice and settlement website shall list the law firms designated as Class
               Counsel and the name, address, and telephone number of the Settlement
               Administrator. Communications with potential Settlement Class Members
               regarding the Proposed Settlement shall primarily be handled through the
               Settlement Administrator, or Class Counsel if required. Infinity or their agents
               are permitted to respond to inquiries regarding the Agreement, and discuss
               matters unrelated to the Agreement with their customers.

  XII.   COSTS OF SETTLEMENT ADMINISTRATION

         82.   Infinity will pay the costs of printing, reproducing, and mailing the checks, forms,
               notices, and responses that are sent in connection with the administration of the
               claims process, and/or in connection with the determination of claims submitted
               in the course of the claims process. In addition, Infinity will pay the fees of the
               Neutral Evaluator and the costs associated with the services of the Settlement
               Administrator to undertake duties reasonably required to assist in the management
               of this Proposed Settlement.

  XIII. ATTORNEYS’ FEE AND INCENTIVE AWARDS

         83.   Class Counsel’s entitlement, if any, to an Attorneys’ Fee Award, and the Named
               Plaintiff’s entitlement, if any, to an Incentive Award, will be determined by the
               Court. Infinity and Class Counsel did not negotiate the amount of any such
               awards, fees, costs, or expenses until they resolved all other material elements of
               the Proposed Settlement. The terms of this Proposed Settlement are not
               conditioned upon any maximum or minimum Attorneys’ Fee Award or Incentive
               Award, except as provided in Paragraphs 84-85.




                                                -26-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 30 of 88 PageID 463



        84.   Class Counsel will file a motion with the Court prior to the Final Approval
              Hearing requesting an award of attorneys’ fees, costs, and expenses payable to
              Class Counsel in a total amount that shall not exceed Two Million Five Hundred
              Thousand Dollars ($2,500,000.00) (the “Maximum Attorneys’ Fee Award”) and
              an incentive awards to the Named Plaintiff not to exceed the amount of Five
              Thousand Dollars ($5,000.00). Infinity’s payment of any Attorneys’ Fee Award
              or Incentive Awards and of the costs of the administration of this settlement are
              separate and apart from and in addition to the payments made available to
              Settlement Class Members. The amount owed and/or paid to Settlement Class
              Members will not be adjusted or reduced at all as a result of any payments made
              for Attorneys’ Fees, Incentive Awards, or the costs of administration.

        85.   Infinity will not object to Plaintiffs’ motion requesting an award of attorneys’
              fees, costs, and expenses to be paid to Class Counsel in a total amount that shall
              not exceed the Maximum Attorneys’ Fee Award, and Incentive Awards to the
              Named Plaintiff in an amount not to exceed the Maximum Incentive Award.
              Infinity agrees to pay these Attorneys’ Fee Award and Incentive Awards or any
              lesser amount the Court may award. Plaintiff and Class Counsel waive any
              Attorneys’ Fee Award and any Incentive Awards in excess of the limitations set
              forth in this paragraph, and agree they will not seek to enforce or recover any
              Attorneys’ Fee Award in excess of the Maximum Attorneys’ Fee Award, or any
              Incentive Award in excess of the Maximum Incentive Award. However, if the
              Court should choose to award Class Counsel a sum less than the Maximum
              Attorneys’ Fee Award, or award the Named Plaintiff a sum less than the
              Maximum Incentive Award, Infinity shall be obligated to pay only the amounts
              awarded by the Court, and this Agreement shall remain fully enforceable in all
              respects.

        86.   Any Attorneys’ Fee Award and any Incentive Award made by the Court shall be
              payable within ten (10) days after the Effective Date.

  XIV. DEFENDANTS’ MONETARY OBLIGATION UNDER THE SETTLEMENT

        87.   Infinity’s liability under this settlement shall be limited to (a) paying the Claim
              Payments to Eligible Settlement Class Members; (b) paying the costs of notice
              and settlement administration, including the fees and costs of the Settlement
              Administrator and the Neutral Evaluator; (c) paying any Attorneys’ Fees Award
              awarded by the Court up to $2,500,000.00; and (d) paying any Incentive Awards
              to the Named Plaintiff awarded by the Court up to $5,000.00. In no event shall
              Infinity be liable under this settlement to pay any additional amounts.




                                              -27-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 31 of 88 PageID 464



  XV.   REPRESENTATION OF OPT OUTS; CONFIDENTIALITY AGREEMENT

        88.   Class Counsel agree that representations, encouragements, solicitations or other
              assistance to any Person seeking exclusion from the Settlement Class or any other
              Person seeking to litigate with Released Persons over any of the Released Claims
              in this matter could place Class Counsel in a conflict of interest with the
              Settlement Class. Accordingly, Class Counsel and their respective firms agree
              not to represent, encourage, solicit, or otherwise assist any Person in requesting
              exclusion from the Settlement Class.

        89.   The following constitutes highly confidential and proprietary business
              information of Infinity (the “Confidential Information”): (a) the names, addresses,
              policy numbers, and other data concerning potential Settlement Class Members
              compiled by Infinity and/or the Settlement Administrator in effectuating the
              Proposed Settlement; and (b) the electronic data processing and other record
              keeping procedures and materials to be utilized by Infinity and/or the Settlement
              Administrator in identifying the potential Settlement Class Members and
              effectuating Infinity’s other obligations under the Agreement and/or the Proposed
              Settlement. The confidentiality of all Confidential Information shall be protected
              from disclosure by Class Counsel and the Named Plaintiff in this Action to any
              Persons other than those described below.

        90.   No Persons other than Infinity, Infinity’s counsel and administrative personnel
              employed by Infinity’s counsel, Class Counsel and administrative personnel
              employed by Class Counsel, the Settlement Administrator, the Neutral Evaluator,
              and such other Persons as the Court may order, after hearing on notice to all
              counsel of record, shall be allowed access to any Confidential Information.

        91.   The Parties agree that neither Class Counsel, nor anyone employed with, retained
              by, or otherwise associated with Class Counsel’s firms shall use any of this
              Confidential Information or confidential material in any other litigation, current or
              future, unless independently obtained through discovery or other procedures in
              such other litigation.

  XVI. DISAPPROVAL OR TERMINATION OF THE PROPOSED SETTLEMENT

        92.   Within twenty (20) days after notice of the occurrence of any of the following
              events, Infinity shall have the right, exercisable at their own discretion, to
              terminate this Agreement by delivering written notification of such election to
              Class Counsel, if




                                              -28-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 32 of 88 PageID 465



              (a)    the Court, or any appellate court(s), rejects, denies approval, disapproves,
                     or modifies the Agreement or any portion of this Agreement that Infinity,
                     in their sole judgment and discretion believe to be material, including the
                     terms of the Settlement Class relief, provisions relating to notice, the
                     definition of the Settlement Class, the Released Claims and Released
                     Persons, the Proposed Preliminary Approval Order, the Mailed Notice, the
                     Claim Form, and the Proposed Final Order and Judgment.

              (b)    the Court, or any appellate court(s), does not enter or affirm any portion of
                     the Agreement, Proposed Preliminary Approval Order, or Proposed Final
                     Order and Judgment that Defendants, in their sole judgment and
                     discretion, believe to be material; or

              (c)    any regulatory agency or governmental agency challenges any of the terms
                     of the Agreement in any way that is materially adverse to Defendants’
                     interests without Defendants’ written consent;

              (d)    the number of Settlement Class Members who exclude themselves from
                     the Settlement Class equals or exceeds three percent (3%) of the
                     Settlement Class;

              (e)    the Named Plaintiff, or any Settlement Class Member with an attorney-
                     client relationship to Class Counsel or their firms, opts out of, excludes
                     himself or herself from, or objects to the Settlement Class or Agreement;

              (f)    any financial obligation is imposed upon Defendants in addition to and/or
                     greater than those specifically accepted by Defendants in this Agreement;
                     or

              (g)    if the Court permits or allows a certified class of Persons who are also
                     members of the Settlement Class to opt out of the Proposed Settlement.

        93.   If an option to withdraw from and terminate this Agreement arises as set forth
              above, Infinity is not required to exercise that option.

        94.   If the proposed Agreement shall fail for any reason other than a breach by one of
              the Parties, or if this Agreement shall be terminated by Infinity as set forth above:

              (a)    This Agreement and the Proposed Settlement shall have no further force
                     or effect, and all proceedings that have taken place regarding this
                     Agreement and the Proposed Settlement shall be without prejudice to the
                     rights and contentions of the Parties hereto and any of the Settlement Class
                     Members;


                                              -29-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 33 of 88 PageID 466



              (b)    This Agreement, all of its provisions (including, without limitation, any
                     provisions regarding class certification), and all negotiations, statements,
                     and proceedings relating to them shall be without prejudice to the rights of
                     any of the Parties, each of whom shall be restored to his, her, or its
                     respective position existing immediately before settlement negotiations
                     and the execution of this Agreement;

              (c)    This Agreement, any provision of this Agreement (including without
                     limitation the provisions regarding class certification), and the fact of this
                     Agreement having been made shall not be admissible or entered into
                     evidence for any purpose whatsoever and shall not be subject to discovery;

              (d)    The Parties agree that they will promptly file a joint motion with the Court
                     to vacate all orders entered pursuant to the terms of this Agreement.

  XVII. REQUESTS FOR EXCLUSION AND OBJECTIONS TO THE SETTLEMENT

        95.   Settlement Class Members who wish to exclude themselves from the Settlement
              Class must submit timely and written requests for exclusion. To be effective,
              such a request must include the Settlement Class Member’s name and address, a
              clear and unequivocal statement that the Settlement Class Member wishes to be
              excluded from the Settlement Class, and the signature of the Settlement Class
              Member or the Legally Authorized Representative of the Settlement Class
              Member. The request must be mailed to the Settlement Administrator at the
              address provided in the Notice and must be postmarked no later than forty-five
              (45) days after the Mailed Notice Date. Requests for exclusion must be exercised
              individually by the Settlement Class Member, not as or on behalf of a group,
              class, or subclass, except that such exclusion requests may be submitted by a
              Settlement Class Member’s Legally Authorized Representative.

        96.   The Named Plaintiff and Class Counsel agree that the Named Plaintiff shall not
              elect or seek to opt out or exclude herself from the Settlement Class.

        97.   The Settlement Administrator shall promptly log each request for exclusion that it
              receives and provide copies of the log and all such requests for exclusion to
              Infinity and Class Counsel as requested.

        98.   The Settlement Administrator shall prepare a list of all Persons who timely and
              properly requested exclusion from the Settlement Class (the “Opt-Out List”) and
              shall, before the Final Approval Hearing, submit an affidavit to the Court attesting
              to the accuracy of the Opt-Out List.




                                              -30-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 34 of 88 PageID 467



        99.    All potential Settlement Class Members who do not timely and properly exclude
               themselves from the Settlement Class shall be bound by this Agreement, and all
               their claims shall be dismissed with prejudice and released as provided for herein,
               even if they never received actual notice of the Action or this Proposed
               Settlement, or never submitted a claim pursuant to the settlement.

        100.   Settlement Class Members who do not request exclusion from the Settlement
               Class may object to the Proposed Settlement. Settlement Class Members who
               choose to object to the Proposed Settlement must file written notices of intent to
               object. Any Settlement Class Member who has timely filed an objection in
               compliance with this paragraph may appear at the Final Approval Hearing, in
               person or by counsel, and be heard to the extent allowed by the Court, applying
               applicable law, in opposition to the fairness, reasonableness, and adequacy of the
               Proposed Settlement, and on the applications for awards of attorneys’ fees and
               costs and incentive awards.

        101.   To be timely, the objection or motion to intervene must be postmarked and mailed
               to the Settlement Administrator, and filed with the Court, no later than forty-five
               (45) days after the Mailed Notice Date.

        102.   The right to object to the Proposed Settlement or to intervene in the Action must
               be exercised individually by a Settlement Class Member or his or her attorney,
               and not as a member of a group, class, or subclass, except that such objections
               may be submitted by a Settlement Class Member’s Legally Authorized
               Representative.

        103.   To be effective, a notice of intent to object to the Proposed Settlement must:

               (a)    Include the name of the case and case number;

               (b)    Provide the name, address, telephone number, and signature of the
                      Settlement Class Member filing the objection;

               (c)    Indicate the specific reasons why the Settlement Class Member objects to
                      the Proposed Settlement;

               (d)    Contain the name, address, bar number, and telephone number of the
                      objecting Settlement Class Member’s counsel, if represented by an
                      attorney. If the Settlement Class Member is represented by an attorney, he
                      or she must comply with all applicable rules of the Court; and

               (e)    State whether the objecting Settlement Class Member intends to appear at
                      the Final Approval Hearing, either in person or through counsel.


                                               -31-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 35 of 88 PageID 468



        104.   In addition, a notice of intent to object must contain the following information, if
               the Settlement Class Member or his or her attorney requests permission to speak
               at the Final Approval Hearing:

               (a)    A detailed statement of the legal and factual basis for each objection;

               (b)    A list of any and all witnesses whom the Settlement Class Member may
                      seek to call at the Final Approval Hearing, with the address of each
                      witness and a summary of his or her proposed testimony (whether any
                      such testimony is allowed will be in the discretion of the Court, in
                      accordance with the rules of the Court);

               (c)    A detailed description of any and all evidence the Settlement Class
                      Member may offer at the Final Approval Hearing, including photocopies
                      of any and all exhibits which the objector may seek to introduce at the
                      Final Approval Hearing (whether any such evidence is admitted or
                      otherwise considered will be determined by the Court, in accordance with
                      the rules of the Court);

               (d)    A list of any legal authority the Settlement Class Member will present at
                      the Final Approval Hearing; and

               (e)    Documentary proof of membership in the Settlement Class.

        105.   Any Settlement Class Member who does not file a timely notice of intent to object
               may, in the discretion of the Court, waive the right to object or to be heard at the
               Final Approval Hearing and be barred from making any objection to the Proposed
               Settlement. Settlement Class Members have the right to exclude themselves from
               the Proposed Settlement and pursue a separate and independent remedy against
               Defendants by complying with the exclusion provisions set forth herein.
               Settlement Class Members who object to the Proposed Settlement shall remain
               Settlement Class Members, and waive their right to pursue an independent
               remedy against Defendants. To the extent any Settlement Class Member objects
               to the Proposed Settlement, and such objection is overruled in whole or in part,
               such Settlement Class Member will be forever bound by the Final Order and
               Judgment of the Court. Settlement Class Members can avoid being bound by any
               judgment of the Court by complying with the exclusion provisions set forth
               herein.

        106.   The Settlement Administrator shall provide Infinity’s counsel and Class Counsel a
               copy of each notice of intent to object received by the Settlement Administrator.




                                               -32-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 36 of 88 PageID 469



  XVIII. DENIAL OF LIABILITY

        107.   Infinity has indicated its intent to vigorously contest the Action. Infinity
               maintains that it acted in accordance with the governing laws and regulations of
               the State of Florida applicable to this Action, and abided by the terms of the
               applicable insurance policies. Infinity nonetheless has concluded that it is in its
               best interests that the Action be settled on the terms and conditions set forth in
               this Agreement. Infinity reached this conclusion after considering the factual and
               legal issues in the Action, the substantial benefits of a final resolution of the
               Action, and the expense that would be necessary to defend the Action through
               trial, appeal, and any subsequent proceedings that may occur.

        108.   As a result of the foregoing, Infinity enters into this Agreement without admitting,
               conceding, or acknowledging any fault, liability, or wrongdoing of any kind.
               Neither this Agreement, nor any of its terms or provisions, nor any of the
               negotiations or proceedings connected with it, shall be construed as an admission
               or concession of the truth of any of the allegations in the Action, or of any
               liability, fault, or wrongdoing of any kind. This Agreement shall not be offered
               into evidence in any action or proceeding in any court, administrative panel, or
               proceeding, or other tribunal as an admission or concession of liability or
               wrongdoing of any nature on the part of Infinity, or as an admission or concession
               that this Action may properly be maintained as a litigation class action against
               Infinity. In the event the Proposed Settlement is not finally approved for any
               reason, Infinity shall retain the right to object to the maintenance of this or any
               other case as a class action and to contest this or any other case on any ground.

        109.   Neither this Agreement, nor the negotiations of the settlement, nor the settlement
               procedures, nor any act, statement, or document related in any way to the
               settlement negotiations or settlement procedures, nor any pleadings or other
               document or action related in any way to the Agreement, shall be (1) offered into
               evidence in the Action or in any other case or proceeding in support of or in
               opposition to a motion to certify a contested class against Infinity or (2) otherwise
               used in any case or proceeding whatsoever in support of or in opposition to a
               motion to certify a contested class against Infinity.

  XIX. RETENTION OF RECORDS

        110.   The Settlement Administrator, Class Counsel, and Infinity shall retain copies or
               images of all returned Notices, Claim Forms, Electronic Claim Forms (and/or data
               resulting therefrom) and correspondence relating thereto, for a period of up to two
               (2) years after the Effective Date. After this time, upon Infinity’s request, Class
               Counsel shall destroy any documentary records in their possession. Nothing in


                                               -33-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 37 of 88 PageID 470



               this Agreement shall be construed to require the Settlement Administrator, Class
               Counsel, and/or Infinity to retain records beyond their respective discretionary
               record retention policies.

  XX.   MISCELLANEOUS PROVISIONS

        111.   Effective 90 days after the Effective Date, Infinity agrees to include Sales Tax,
               and Title and Tag Transfer Fees in Total Loss Payments under Florida automobile
               insurance policies, for a commercially reasonable time, unless and until the earlier
               of the following occurs: (1) Infinity implements a change in its Florida
               automobile insurance policies that would affect its obligation to pay Sales Tax
               and/or Title and Tag Transfer Fees, at which point the new policy language will
               be followed if and when it becomes effective; or (2) a Florida District Court of
               Appeal, the Florida Supreme Court, or the U.S. Court of Appeals for the Eleventh
               Circuit issues a new decision after the execution of this Agreement on a contested
               issue as to the payment of Sales Tax and/or Title and Tag Transfer Fees that, in
               Infinity’s judgment, no longer requires payment of Sales Tax or Title and Tag
               Transfer Fees.

        112.   Each Party to this Agreement warrants that he, she, or it is fully authorized to
               enter into this Agreement, and is acting upon his, her, or its independent judgment
               and upon the advice of his, her, or its counsel and not in reliance upon any
               warranty or representation, express or implied, of any nature or kind by any other
               party, other than the warranties and representations expressly made in this
               Agreement.

        113.   The Parties hereto and their undersigned counsel agree to undertake their best
               efforts and to cooperate with each other to effectuate this Agreement and the
               terms of the Proposed Settlement, including taking all steps and efforts
               contemplated by this Agreement, and any other reasonable steps and efforts which
               may become necessary by order of the Court or otherwise. The Parties further
               agree to cooperate in respect to reasonable, agreed extensions to the timetable
               hereunder, subject to such Court approval as may be required.

        114.   The undersigned represent that they are fully authorized to execute and enter into
               the terms and conditions of this Agreement.

        115.   The headings and captions contained in this Agreement are for reference purposes
               only and in no way define, extend, limit, describe, or affect the scope, intent,
               meaning, or interpretation of this Agreement.




                                               -34-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 38 of 88 PageID 471



        116.   Unless otherwise noted, all references to “days” in this Agreement shall be to
               calendar days. In the event any date or deadline set forth in this Agreement falls
               on a weekend or federal or state legal holiday, such date or deadline shall be on
               the first business day thereafter.

        117.   Except as otherwise provided in a written amendment executed by the Parties or
               their counsel, this Agreement contains the entire agreement of the Parties hereto
               and supersedes any prior agreements or understandings between them. All terms
               of this Agreement are contractual and not mere recitals and shall be construed as
               if drafted by all parties hereto. The terms of this Agreement are and shall be
               binding upon each of the Parties hereto, upon each of their agents, attorneys,
               employees, successors, and assigns, and upon all other Persons claiming any
               interest in the subject matter hereof through any of the parties hereto, including
               any Settlement Class Member.

        118.   This Agreement may be amended or modified only by a written instrument signed
               by all Parties. Amendments and modifications may be made without additional
               notice to the potential Settlement Class Members unless such notice is required by
               the Court. The terms of this Agreement are material terms, including the claims-
               process requirements. Infinity certifies that it would not have agreed to the
               settlement of the claims as set forth herein absent the claims-made requirement.

        119.   This Agreement shall be subject to, governed by, construed, and enforced
               pursuant to the laws of the State of Florida, without regard to principles of
               conflicts of law.

        120.   The exhibits to this Agreement are integral parts of the settlement and are hereby
               incorporated and made parts of this Agreement.

        121.   To the extent permitted by law, this Agreement may be pleaded as a full and
               complete defense to any action, suit, or other proceeding which may be instituted,
               prosecuted, or attempted in breach of this Agreement.

        122.   This Agreement shall be deemed to have been executed upon the last date of
               execution by all the undersigned Parties and/or counsel.




                                               -35-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 39 of 88 PageID 472



   Dated this 27th day of November, 2019.

   SIGNED AND AGREED:

   For the Named Plaintiff and the Settlement
   Class:


   ______________________
   Edmund A. Normand
   FBN: 0865590
   NORMAND PLLC
   3165 McCrory Place, Suite 175
   Orlando, FL 32803
   407-603-6031
   ed@ednormand.com
   firm@ednormand.com


   ______________________
   Jacob L. Phillips, Esq.
   FBN: 0120130
   NORMAND, PLLC
   3165 McCrory Place, Suite 175
   Orlando, FL 32803
   407.603.6031
   jacob.phillips@normandpllc.com


  Christopher J. Lynch
  ______________________
  Christopher J. Lynch, P.A.
  FBN 331041
  6915 Red Road, Suite 208
  Coral Gables, Florida 33143
  Telephone: (305) 443-6200
  Facsimile: (305) 443-6204
  clynch@hunterlynchlaw.com
  lmartinez@hunterlynchlaw.com

   Attorneys for the Named Plaintiff and Proposed
   Counsel for the Settlement Class




                                              -36-
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 40 of 88 PageID 473
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 41 of 88 PageID 474
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 42 of 88 PageID 475




                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   ERIN JUNIOR, individually and on behalf of all             CASE NO.: 6:18-cv-1598-ORL- 40-
   others similarly situated,                                 TBS

          Plaintiff,
   v.                                                         CLASS ACTION
   INFINITY AUTO INSURANCE COMPANY, a
   foreign insurance company

         Defendant.
   ____________________________________/


                     ORDER PRELIMINARILY APPROVING SETTLEMENT
                  AND DIRECTING NOTICE TO THE CLASS [PROPOSED]

         The parties have reached a settlement in this case. Through an unopposed motion for

  preliminary approval of class settlement, they seek, among other things, that the Court (1) certify

  the proposed class for settlement purposes; (2) grant preliminary approval of the Class Action

  Settlement Agreement; (3) direct notice to the settlement class; and (4) set a final fairness

  hearing. For the reasons stated below, the motion is granted.

         Plaintiff Erin Junior, on behalf of herself and the proposed Settlement Class, and Infinity

  Auto Insurance Company, Infinity Assurance Insurance Company, and Infinity Indemnity

  Insurance Company (collectively “Infinity” or “Defendant”) have agreed, subject to approval by

  the Court, to settle this Action upon the terms and conditions in the Agreement, filed with the

  Court on ________, 2019; and

         The Parties have made an application for preliminary approval of the Settlement of this

  Action, as set forth in the Agreement; and



                                               Page 1 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 43 of 88 PageID 476



          The Court has read and considered the Agreement and the exhibits thereto and has read

  and considered all other papers filed and proceedings had herein, and is otherwise fully

  informed, and with good cause appearing,

          IT IS HEREBY ORDERED:

      1. This Preliminary Approval Order incorporates by reference the definitions in the

  Agreement.

      2. The Court has jurisdiction over the subject matter of this Action and over all Parties to

  this Action, including the Named Plaintiff, all Settlement Class Members and Infinity.

      3. The Court preliminarily approves the Agreement, and preliminarily finds the Settlement

  to be fair, reasonable, and adequate to the Settlement Class, but such finding is not to be deemed

  an admission of liability or fault by Infinity or by any other Person, or a finding of the validity of

  any claims asserted in the Action or of any wrongdoing or of any violation of law by Infinity.

  Infinity shall retain all rights to assert that the Action may not be certified as a class action except

  for settlement purposes. Neither the Agreement, nor any of its terms or provisions, nor any of

  the negotiations or proceedings connected with it, shall be construed as an admission or

  concession by the Released Persons of the truth of any of the allegations made in the Action, or

  of any liability, fault, or wrongdoing of any kind whatsoever on the part of the Released Persons,

  except that Infinity may file this Order in any action that may be brought against it in order to

  support a defense or counterclaim based on principles of res judicata, collateral estoppel, release,

  good faith settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

  preclusion or similar defense or counterclaim.




                                               Page 2 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 44 of 88 PageID 477



     4. The Court appoints Erin Junior as Class Representative, and Ed Normand and Jacob

  Phillips from Normand PLLC and Chris Lynch from Christopher J. Lynch, P.A. as Class

  Counsel.

     5. The Court approves, as to form and content, the Class Notice.

     6. All dates that are set forth in or that otherwise flow from the Preliminary Approval Order

  shall be added to the Class Notice before it is mailed to Class Members.

     7. The Court finds that the Class Action Fairness Act Notice given by the Settlement

  Administrator on behalf of Infinity is in full compliance with 28 U.S.C. § 1715(b).

     8. The Court finds the Class Notice constitutes the best notice practicable under the

  circumstances, by providing individual notice to all Class Members who can be identified

  through reasonable effort, and constitutes valid and sufficient notice to all Persons entitled

  thereto, complying fully with the requirements of Fed. R. Civ. P. 23 and due process.

     9. The Court approves the Class Notice, the content of which is without material alteration

  from Exhibit 2 to the Agreement, to be sent to the Persons described in Paragraph 33 of the

  Agreement, and directs its mailing by first-class mail to the last-known address for each such

  Person as set forth in Paragraph 52 of the Agreement, and, for Mailed Notices returned, directs

  the Settlement Administrator to follow the procedures set forth in Paragraph 53 of the

  Agreement.

     10. The Court approves the Claim Form, the content of which is without material alteration

  from Exhibit 3 to the Agreement, and the Electronic Claim Form, the content of which is without

  material alteration from Exhibit 3 to the Agreement, except for conversion to electronic format

  with the functionality described in Paragraph 73 of the Agreement, for distribution to and/or use

  by potential Settlement Class Members.



                                              Page 3 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 45 of 88 PageID 478



     11. The Claims Submission Deadline after which the Claim Forms and Electronic Claim

  Forms shall be deemed untimely shall be thirty (30) days after the Final Approval Hearing.

     12. The Court approves the settlement website as described in Paragraph 55 of the

  Agreement, which may be amended during the course of the settlement as appropriate and

  agreed to by the Parties, and which shall be maintained for at least 180 days after the Claims

  Submission Deadline.

     13. The Court appoints Epiq as the Settlement Administrator.

     14. The Court directs the Settlement Administrator to create, maintain, and establish the

  website described in Paragraph 55 of the Agreement and approved herein. The Website shall be

  “live” or accessible on or before the date on which Notice is mailed.

     15. The Court directs the Settlement Administrator to maintain a toll-free VRU telephone

  system containing recorded answers to frequently asked questions, along with an option

  permitting potential Settlement Class Members to record a message to be returned by the

  Settlement Administrator.

     16. The Settlement Administrator shall file proof of mailing of the Notice at or before the

  Final Approval Hearing, along with the Opt-Out List, which shall be a list of all Persons who

  timely and properly requested exclusion from the Settlement Class, and an affidavit attesting to

  the accuracy of the Opt-Out List.

     17. Each Settlement Class Member who wishes to exclude himself or herself from the

  Settlement Class must submit an appropriate, timely request for exclusion, postmarked no later

  than forty-five (45) days after the Mailed Notice Date, to the Settlement Administrator at the

  address in the Mailed Notice, and that complies with the requirements in Paragraphs 95-96 of the

  Agreement. Any exclusion must be exercised individually by a Settlement Class Member, not as



                                             Page 4 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 46 of 88 PageID 479



  or on behalf of a group, class, or subclass, except that such exclusion requests may be submitted

  by a Settlement Class Member’s Legally Authorized Representative.

      18. Any Settlement Class Member who does not submit a timely, written request for

  exclusion from the Settlement Class will be bound by all proceedings, orders, and judgments in

  the Action, even if such Settlement Class Member never received actual notice of the Action or

  this Proposed Settlement.

      19. Preliminary certification of the Settlement Class and all actions associated with

  preliminary certification are undertaken on the condition that the certification and designations

  shall be automatically vacated if the Agreement is terminated or is disapproved in whole or in

  part by the Court, the Court of Appeals or the Supreme Court, or if the agreement to settle is

  revoked pursuant to Paragraphs 92-94 of the Agreement, in which event the Agreement and the

  fact that it was entered into shall not be offered, received, or construed as an admission or as

  evidence for any purpose, including but not limited to an admission by any Party of liability or of

  the certifiability of any class.

      20. Each Settlement Class Member who has not submitted a timely request for exclusion

  from the Settlement Class, and who wishes to object to the fairness, reasonableness, or adequacy

  of this Agreement or any term or aspect of the Proposed Settlement or to intervene in the Action,

  must follow the procedures set forth in Paragraphs 100-105 of the Agreement;

      21. Any attorney hired by a Settlement Class Member for the purpose of objecting to any

  term or aspect of the Agreement or to the Proposed Settlement or intervening in the Action must

  provide to the Settlement Administrator (who shall forward it to Class Counsel and Counsel for

  Defendants) and file with the Clerk of the Court a notice of appearance no later than forty-five

  (45) days after the Mailed Notice Date.



                                              Page 5 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 47 of 88 PageID 480



     22. The right to object to the Proposed Settlement or to intervene must be exercised

  individually by a Settlement Class Member or his or her attorney, and not as a member of a

  group, class, or subclass, except that such objections and motions to intervene may be submitted

  by a Settlement Class Member’s Legally Authorized Representative.

     23. The Settlement Administrator shall receive requests for exclusion, objections, notices of

  intention to appear, and any other settlement-related communications, and only the Settlement

  Administrator, the Court, the Clerk of the Court, and their designated agents shall have access to

  these documents, except as otherwise expressly provided in the Agreement.

     24. The Settlement Administrator shall promptly furnish to Class Counsel and Counsel for

  Defendants copies of any and all objections, written requests for exclusion, motions to intervene,

  notices of intention to appear, or other communications that come into its possession, as set forth

  in the Agreement.

     25. The Court hereby stays all proceedings in the Action until further order of the Court,

  except that the Parties may conduct such limited proceedings as may be necessary to implement

  the Proposed Settlement or to effectuate the terms of this Agreement.

     26. Consistent with the Agreement, the Court conditionally approves the following

  Settlement Class:

                 All policyholders who were paid a Total Loss Payment under an Automobile
                 Insurance Policy during the Class Period.

                 Excluded from the Class are: (i) claims that were the subject of any lawsuit filed
                 during the Class Period alleging causes of action related to any Released Claims,
                 except for the Named Plaintiff’s claims; (ii) claims for which Infinity received a
                 valid and executed release during the Class Period; and (iii) Infinity, all present or
                 former officers and/or directors of Infinity, the Neutral Evaluator, Class Counsel,
                 a Judge of this Court, and Infinity’s counsel of record.




                                             Page 6 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 48 of 88 PageID 481



      27. For purposes of Settlement, the threshold requirements and Rule 23 requirements for

  class certification are met. Plaintiff possesses Article III standing and the proposed Settlement

  Class is adequately defined and clearly ascertainable.

      28. For purposes of settlement, the Class is sufficiently numerous (comprised of over 19,000

  members), there are questions of law and fact common to the Settlement Class, Plaintiff’s claim

  is typical of the Settlement Class, and both Plaintiff and Class Counsel are adequate

  representatives of the Settlement Class. See Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d

  1181, 1187-88 (11th Cir. 2003) (to certify a class, Rule 23(a) requirements of numerosity,

  commonality, typicality, and adequacy must be satisfied).

      29. For purposes of settlement, questions common to the class predominate over any

  individual questions, and class treatment is superior to alternative forms of adjudication. See

  Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1265 (11th Cir. 2009) (predominance and

  superiority requirements must be met to certify a class under Rule 23(b)(3)).

      30. That the Court preliminarily finds the proposed Settlement Class is certifiable in no way

  portends this Court’s analysis at final approval, nor does it have any applicability to the

  certifiability of any litigated class should this Agreement not be approved or otherwise fail to be

  effectuated. Defendant maintains all defenses to certification of a litigated Class, and this Order

  shall not be used as evidence or in any way relevant to whether a litigation Class should be

  certified for class treatment.

      31. If final approval of the Proposed Settlement is not obtained, this certification order,

  including the above description of the Settlement Class, shall be vacated and of no further force

  or effect.




                                              Page 7 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 49 of 88 PageID 482



     32. A hearing shall be held on _________________, 2020, at _______ _.m., before the

  Honorable ________, at _____________, ____ Florida, for the purpose of determining

  (a) whether the proposed Settlement as set forth in the Agreement is fair, reasonable and

  adequate and should be finally approved by the Court; (b) whether a Final Judgment, granting

  final approval of the Agreement and dismissing the Action with prejudice should be entered;

  (c) whether the Class Representative should receive an incentive award and in what amount;

  (d) whether Class Counsel should receive a fees and costs award and in what amount; and

  (e) such other matters as the Agreement contemplates and as the Court may deem just and

  proper.

     33. Any application by Class Counsel for Attorneys’ Fees and Costs, and all papers in

  support thereof, and any application for a Class Representative Award, shall be filed with the

  Court at least fifteen (15) days prior to the Final Approval Hearing.

     34. All other papers in support of the Settlement or responding to objections or motions to

  intervene shall be filed at least fifteen (15) days prior to the Final Approval Hearing.

     35. Any Class Member who has not requested to be excluded from the Class may appear and

  endeavor to show cause, if any, why the Court should or should not: (a) approve the proposed

  Settlement as set forth in the Agreement as fair, reasonable and adequate; (b) provide for a Class

  Representative Award; (c) provide for a fee and expense award to Class Counsel; and (d) enter

  the Final Judgment finally approving the Settlement. Provided, however, that no person shall be

  heard with respect to, or shall be entitled to contest the foregoing matters unless, no later than 45

  days prior to the Final Approval Hearing, that person has properly filed with the Clerk of the

  Court, and served upon Class Counsel and Counsel for Defendants, a written notice of intent to

  object which must: (a) include the name of the case and case number; (b) provide the name,



                                              Page 8 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 50 of 88 PageID 483



  address, telephone number, and signature of the Settlement Class Member filing the objection;

  (c) indicate the specific reasons why the Settlement Class Member objects to the Proposed

  Settlement; (d) contain the name, address, bar number, and telephone number of the objecting

  Settlement Class Member’s counsel, if represented by an attorney (if the Settlement Class

  Member is represented by an attorney, he or she must comply with all applicable rules of the

  Court); and (e) state whether the objecting Settlement Class Member intends to appear at the

  Final Approval Hearing, either in person or through counsel.

     36. In addition, a notice of intent to object must contain the following information, if the

  Settlement Class Member or his or her attorney requests permission to speak at the Final

  Approval Hearing: (a) a detailed statement of the legal and factual basis for each objection; (b) a

  list of any and all witnesses whom the Settlement Class Member may seek to call at the Final

  Approval Hearing, with the address of each witness and a summary of his or her proposed

  testimony (whether any such testimony is allowed will be in the discretion of the Court, in

  accordance with the rules of the Court); (c) a detailed description of any and all evidence the

  Settlement Class Member may offer at the Final Approval Hearing, including photocopies of any

  and all exhibits which the objector may seek to introduce at the Final Approval Hearing (whether

  any such evidence is admitted or otherwise considered will be determined by the Court, in

  accordance with the rules of the Court); (d) a list of any legal authority the Settlement Class

  Member will present at the Final Approval Hearing; and (f) documentary proof of membership in

  the Settlement Class.

     37. Unless otherwise ordered by the Court, any Settlement Class Member who does not make

  his, her, or its objection in the manner provided for herein, shall be deemed to have waived such

  objection and shall forever be foreclosed from making any objection to the foregoing matters.



                                             Page 9 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 51 of 88 PageID 484



       38. The Court may adjourn the Final Approval Hearing from time to time and without further

  notice to the Settlement Class Members. The Court reserves the right to approve the Settlement

  at or after the Final Approval Hearing with such modifications as may be consented to by the

  Parties and without further notice to the Settlement Class Members. The Court further reserves

  the right to enter a Final Judgment, dismissing the Action with prejudice as to Infinity and

  against the Named Plaintiff and the Settlement Class Members at or after the Final Approval

  Hearing and without further notice to the Settlement Class Members.

       39. Pending final determination as to whether the Settlement, as set forth in the Agreement,

  should be approved, no Settlement Class Member shall commence, prosecute, pursue, or litigate

  any Released Claims against any Released Person, whether directly, representatively, or in any

  capacity, and regardless of whether or not any such Settlement Class Member has appeared in

  the action.

       40. The following schedule is established to guide the Parties in conducting the Notice and

  claims administration process:

                            PROPOSED PRELIMINARY SCHEDULE
   #                        Action                                       Deadline

   1      Website Notice Posted by Settlement               Month, Day, Year [forty-five (45) days
          Administrator                                 after entry the Preliminary Approval Order
                                                        (“PAO”)]

   2      Deadline for Settlement Administrator to          Month, Day, Year [forty-five (45) days
          mail out direct mail notice                   after entry of the PAO]

   3      Deadline for Settlement Class Members to      Month, Day, Year [Forty-five (45) days after
          opt-out of the Agreement                      Notice Date and ninety (90) days after entry
                                                        of the PAO]




                                             Page 10 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 52 of 88 PageID 485




   4   Deadline for submission of Notice of Intent    Month, Day, Year [Forty-five (45) days after
       to object to agreement                         Notice Date and ninety (90) days after entry
                                                      of the PAO]

   5   Deadline for Settlement Class Members to       Month, Day, Year [Thirty (30) days after
       file claims.                                   Final Hearing]


   6   Deadline for Class Counsel to file their       Month, Day, Year [Thirty (30) days of
       Motion for Final Approval of the               expiration of the deadlines to request
       Settlement, application for attorneys’ fees,   exclusion or file Notice of Intent to object to
       costs and expenses, and for a service award    agreement and 120 days after entry of PAO]
       for each Plaintiff.

   7   Deadline for submission of any additional      Month, Day, Year [same as deadline in No. 6]
       papers in support of final approval, including
       responses to any Objections

   8   Deadline for Settlement Administrator to file On or before before Final Hearing
       proof of completion of Notice, along with
       complete and accurate Opt-Out list

   9   Final Approval Hearing                         Month, Day Year, at Time [At least 135 days
                                                      after entry of PAO and fifteen (15) days after
                                                      deadline for Class Counsel to file the Motion
                                                      for Final Approval and for Parties to submit
                                                      any other papers in support of final approval,
                                                      include responses to any Objections]



        IT IS SO ORDERED.


        DATED: _______



        _____________________________




                                           Page 11 of 11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 53 of 88 PageID 486
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 54 of 88 PageID 487



  UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA

                             Junior v. Infinity Class Action Settlement


                       A class action settlement involving Infinity automobile
                       insurance may provide payments to those who qualify.

                                    A court authorized this Notice.
                                This is not a solicitation from a lawyer.
                                        You are not being sued.

                       If you are a Class Member, your legal rights are
                       affected whether you act or don’t act.

                              PLEASE READ THIS NOTICE
                      AND THE ENCLOSED CLAIM FORM CAREFULLY

         This Notice provides information regarding a class action lawsuit concerning whether
  Infinity (which refers to Infinity Auto Insurance Company, Infinity Assurance Insurance
  Company, and Infinity Indemnity Insurance Company) has properly included Sales Tax, Title
  and Tag Transfer Fees, and Additional Fees when paying claims for Total Losses under
  automobile insurance policies in the State of Florida. A proposed settlement has been reached,
  and your rights may be affected pursuant to the terms of the proposed settlement. Infinity denies
  any wrongdoing.

         You might be eligible for a payment if you submit a valid Claim Form or Electronic Claim
  Form within the timeframe set forth herein. Infinity’s records indicate you may have filed one or
  more insurance claims for automobile physical damage, and your vehicle was determined to be a
  Total Loss during the time-period of September 25, 2013 through ______. Further, you may not
  have received an amount in Sales Tax, Title and Tag Transfer Fees, and/or Additional Fees that
  Plaintiff alleges you were owed under the terms of the Policy. If you are eligible for payment of
  Sales Tax, the proposed settlement will provide payment to you of the amount of Sales Tax that
  would be due upon purchase of a comparable vehicle, less any sales tax originally paid on the
  claim. If you are eligible for payment of Title and Tag Transfer Fees, the proposed settlement will
  provide payment to you of $75.25 in title transfer fees and $4.60 in tag transfer fees. If you
  additionally submit a copy of a purchase agreement for your replacement vehicle, you may also be
  eligible for reimbursement of Additional Fees up to $525.00. Please do not contact Infinity
  regarding this settlement. If you contact Infinity regarding the settlement, they will refer
  you to the Settlement Administrator at [toll- free number] or [email address] or [web
  address]. The following rights and options, and the deadlines to exercise them, are explained in
       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                          1
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 55 of 88 PageID 488



  this Notice:



                 YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

     SUBMIT A CLAIM              The only way to get a payment under the settlement is to submit
         FORM                    a Claim Form or an Electronic Claim Form. You should submit
                                 one or the other, but not both.
   EXCLUDE YOURSELF              Get no payment. This is the only option that allows you to
                                 ever be a part of any other lawsuit against Infinity about the
                                 legal claims in this case related to payment of Sales Tax, Title
                                 and Tag Transfer Fees, and Additional Fees.
           OBJECT                Write to the Court and explain why you don’t like the settlement.

    GO TO A HEARING              Ask to speak in Court about the fairness of the settlement.

          DO NOTHING             Get no payment. Give up rights. You will not receive a payment
                                 under the proposed Settlement, and you will lose the right to be a
                                 part of any other lawsuit against Infinity about the legal claims in
                                 this case related to payment of Sales Tax, Title and Tag Transfer
                                 Fees, and Additional Fees.




  The Court in charge of this case has yet to decide whether to approve this settlement. Payments
  will be made if the Court approves the settlement and after any appeals are resolved. Please be
  patient.

                                  WHAT THIS NOTICE CONTAINS

  BASIC INFORMATION
     1.   Why was this Notice issued?
     2.   Which Infinity Companies are part of the settlement?
     3.   What is this lawsuit about?
     4.   What is a Total Loss?
     5.   What is an Actual Cash Value Payment?
     6.   What is a Florida Automobile Insurance Policy?
     7.   Why is this a class action?
     8.   Why is there a settlement?


       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                          2
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 56 of 88 PageID 489



  WHO IS IN THE SETTLEMENT
     9. How do I know if I am part of the settlement?
     10. Are there exceptions to being included?
     11. Understanding Class membership.
     12. I’m still not sure if I am included.

  THE SETTLEMENT BENEFITS—WHAT YOU GET IF YOU QUALIFY
     13. What does the settlement provide?
     14. How do I qualify for a payment?
     15. How much will payments be?

  HOW YOU GET A PAYMENT—SUBMITTING A CLAIM FORM
     16. How can I get a payment?
     17. When will I get my payment?
     18. What if I disagree with the amount of my payment?
     19. What am I giving up to receive a payment or stay in the Class?

  EXCLUDING YOURSELF FROM THE SETTLEMENT
     20. How do I get out of the settlement?
     21. If I don’t exclude myself, can I sue Infinity for the same thing later?
     22. If I exclude myself, can I get a payment from this settlement?

  THE LAWYERS REPRESENTING YOU
     23. Do I have a lawyer in the case?
     24. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT
     25. How do I tell the Court that I don’t like the settlement?
     26. What’s the difference between objecting and excluding yourself?
  THE COURT’S FINAL APPROVAL HEARING
     27. When and where will the Court decide whether to approve the settlement?
     28. Do I have to come to the Hearing?
     29. May I speak at the Hearing?

  IF YOU DO NOTHING
     30. What happens if I do nothing at all?

  GETTING MORE INFORMATION
     QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
     PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                            https://ednormand.com/
                                        3
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 57 of 88 PageID 490



     31. How do I get more information about the settlement?




      QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
      PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                             https://ednormand.com/
                                         4
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 58 of 88 PageID 491




                                           BASIC INFORMATION



   1. Why was this Notice issued?



          The Court authorized this Notice because you have a right to know about the proposed
  settlement of this class action, including the right to make a claim for monetary payment, object,
  or seek exclusion from the settlement, before the Court decides whether to provide “final
  approval” of the settlement. If the Court approves the parties’ Class Action Settlement Agreement
  (“Settlement Agreement”), and after any objections and appeals are resolved, payments will be
  made to those who timely submit a valid claim.

         This Notice explains the lawsuit, the settlement, your legal rights, what benefits are
  available under the settlement, who is eligible for them, and how to get them.

          Judge Wendy Berger of the United States District Court for the Middle District of Florida
  is overseeing this class action. This case is known as Erin Junior, et al. v. Infinity Insurance
  Company et al., Case No. 6:18-cv-1598-Orl-40TBS. The person who sued, and who is
  representing the class members, is called the Plaintiff, and the companies she sued are called the
  Defendants.

   2. Which Infinity companies are part of the settlement?



        This settlement includes Infinity Auto Insurance Company, Infinity Assurance Insurance
  Company, and Infinity Indemnity Insurance Company. This Notice also sometimes refers to these
  companies as “Infinity” or “Defendants.”

   3. What is this lawsuit about?



          The lawsuit claims that Infinity improperly failed to include Sales Tax and/or Title and
  Tag Transfer Fees when making payment to Infinity insureds for the Actual Cash Value (“ACV”)
  of their insured vehicle when adjusting claims where the insured vehicle was determined to be a
  Total Loss, under Florida Automobile Insurance Policies, during the period from September 25,
  2013 through _____.

         Infinity maintains that it complied with the terms of the insurance policies and applicable
  law and denies that it acted wrongfully or unlawfully. Infinity denies and continues to deny all

       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                          5
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 59 of 88 PageID 492



  material allegations of the lawsuit, as to which Infinity raised numerous additional defenses, and
  maintains that it acted consistently in accordance with the insurance policies and all applicable
  laws and regulations and abided by all its contractual and statutory obligations.

   4. What is a Total Loss?



          A Total Loss means a vehicle covered under an Automobile Insurance Policy, where a first
  party physical damage claim was made to Infinity, and where Infinity determined the vehicle to be
  a covered total loss and issued payment during the Class Period. A vehicle that is a Total Loss
  often is referred to as a “totaled vehicle.”

   5. What is an Actual Cash Value Payment?



         An Actual Cash Value Payment (also referred to here as a “Total Loss Payment”) means a
  payment made by Infinity under a Florida Automobile Insurance Policy after determining that the
  insured vehicle was a Total Loss. Plaintiff alleges that such payments were insufficient and did
  not properly reflect the amount owed under the Policy. Infinity’s records reflect that you likely
  suffered a Total Loss to an insured vehicle, submitted a first-party claim, and received a Total
  Loss Payment. There has not yet been any determination whether Infinity paid any Sales Tax or
  Title and Tag Transfer Fees on your claim.

   6. What is a Florida Automobile Insurance Policy?



         Florida Automobile Insurance Policy means a Florida policy of insurance issued by Infinity
  in effect during the Class Period and providing first-party private passenger or commercial
  automobile physical damage coverage.

   7. Why is this a class action?



          In a class action lawsuit, one or more people called “Class Representative(s)” (in this case,
  Erin Junior) sue on behalf of people who have similar claims. The people with similar claims are
  called a “Class” or “Class Members.” If a Class has been certified, then when the court in which
  the case resides makes a decision, the decision generally applies to everyone in the Class, except
  for those people who choose to exclude themselves from the Class.

   8. Why is there a settlement?




        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                           6
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 60 of 88 PageID 493



         The Court did not reach a judgment in favor of Plaintiff or Defendant. Instead, both sides
  agreed to a settlement. That way, both parties avoid the risk and cost of a trial, and those affected,
  i.e. the Class Members, will receive compensation. The Class Representative and Class Counsel,
  both of whom owe a fiduciary duty to the Class, believe that the settlement is in the best interests
  of the Class and that the settlement is fair, adequate, and reasonable.

         To see if you are eligible under this settlement, you first must decide if you are and want to
  remain remain a member of the Class explained below.

                                                 WHO IS IN THE
                                                 SETTLEMENT?

   9. How do I know if I am an eligible Class Member and part of the settlement?



         Infinity’s records indicate that you may be a member of the class and that you may be
  eligible for payment. The Class includes everyone who was covered under a Florida Automobile
  Insurance Policy, and was paid a Total Loss Payment from September 25, 2013 through _____.

          See Question 10, below, for exceptions to the Class definition. Also, a complete
  definition of the Settlement Class can be found in the Settlement Agreement (available at
  [website]).

   10. Are there exceptions to being included?



           You are not included in the settlement if (i) you filed an individual lawsuit against Infinity
  relating to payment of Sales Tax and/or Title and Tag Transfer Fees and/or Additional Fees
  following a Total Loss claim that would otherwise be the subject of your claim in this settlement;
  (ii) you asserted any claims relating to your Total Loss claim that would otherwise be the subject of
  your claim in this settlement and, related thereto, provided Infinity with an executed release; or
  (iii) you are a present or former officer and/or director of Infinity, Class Counsel, a Judge of the
  Court, or Defendants’ counsel of record.

   11. Understanding Class Membership



          While Infinity paid Sales Tax and Title and Tag Transfer fees in certain circumstances
  (such as when the insured provided information about the purchase of a replacement vehicle, and
  limited additional circumstances), Infinity did not pay these amounts in most Total Loss claims.

          This series of questions may also help you determine if you are a Class Member.

       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                          7
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 61 of 88 PageID 494




   Question                                   Yes or Not Sure         No
   Do you or did you have a Florida Continue to next question. You are not a Class Member.
   Automobile Insurance Policy from
   Infinity Auto Insurance Company,
   Infinity Assurance Insurance
   Company,
   Infinity Indemnity Insurance
   Company?
   Did you suffer a Total Loss of a   Continue to next question. You are not a Class Member.
   vehicle insured under a Florida
   Automobile Insurance Policy
   issued by one of the Infinity
   companies listed above, and
   submit a first-party claims during
   the period from September 25,
   2013 through ________?
   Did you or your lienholder         Continue to next question. You are not a Class Member.
   receive a payment from Infinity
   for your claim?
  Question                                       Yes                   No or Not Sure
   Did you file a lawsuit against               You are not a Class     Continue to next question.
   Infinity relating to payment of                  Member.
   Sales Tax and/or Title and Tag
   Transfer Fees that would be the
   subject of your claim in this
   settlement?
   Did you provide an executed                  You are not a Class   You could be a Class Member.
   release to Infinity for your claim                Member
   that would be the subject of your
   claim in this settlement?


   12. I’m still not sure if I am included?



         If you are still not sure whether you are included, you can get free help. You can call the
  Settlement Administrator toll-free at                           ; send an e-mail to     ; or visit
  [website] for more information. Or you can fill out and return the Claim Form enclosed with this
  Notice or the Electronic Claim Form available at [website] to see if you qualify. Questions
        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                           8
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 62 of 88 PageID 495



  about the settlement should be directed to the Settlement Administrator. You should NOT
  contact Infinity to ask questions about the settlement or about the payments made on your
  claim.

          There will be no penalty if you submit a Claim Form or Electronic Claim Form in good
  faith and it is later determined that you are not eligible for payment.


                  THE SETTLEMENT BENEFITS – WHAT YOU GET IF YOU QUALIFY



   13. What does the Settlement provide?


        The Settlement will compensate eligible Class Members for Sales Tax, calculated as a
  percentage of the adjusted vehicle value, to the extent it was not paid by Infinity. The
  Settlement will also compensate eligible Class Members for Title and Tag Transfer Fees, to the
  extent they were not paid by Infinity. For Class Members who incurred Additional Fees after
  purchasing or leasing a replacement vehicle after their Total Loss claim, they will be eligible for
  payment of up to 75% of the Additional Fees shown on the purchase agreement, up to a
  maximum amount of $525.00. To be eligible for payment of any Additional Fees, Class
  Members must enclose a copy of a purchase agreement.

        “Additional Fees” means all fees potentially incidental to replacement of a Total Loss,
  other than Title and Tag Transfer Fees and Sales Tax.

         Additional Fees may include, but are not limited to: dealer fees, dealer preparation fees,
  clean-up or make-ready or service fees, “doc” or document or documentation fees, conveyance
  charges, fuel charge fees, environmental fees (e.g., emissions testing, air pollution control, lead-
  acid battery, new tire), floor plan fees, advertising or promotion fees, local or regional or market
  area co-op fees, agent fees, shipping or handling fees, destination or delivery or transport fees,
  “admin” or administration fees, additional dealer markups or market adjustment fees, acquisition
  fees, regulatory compliance fees, Motor Vehicle Warranty Enforcement Act fees, filing fees, and
  any other title, tag, tax, license, or registration fees not included in Title and Tag Transfer Fees
  and Sales Tax.

        The Settlement benefits are described in further detail in the Settlement Agreement, which
  is available at [website].

   14. How do I qualify for a payment?



       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                          9
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 63 of 88 PageID 496



         If you submit a Claim Form, Infinity will review its records to determine whether you
 qualify for a payment. You may qualify for a payment if (i) you suffered a Total Loss to your
 vehicle during the period from September 25, 2013 through _______ that resulted in a Total Loss
 Payment by Infinity under a Florida Automobile Insurance Policy; and (ii) you did not receive, as
 part of your payment(s) from Infinity, Sales Tax calculated as a percentage of the Total Loss
 vehicle’s adjusted vehicle value and/or if you did not receive, as part of your payment(s) from
 Infinity, title transfer fees in the amount of $75.25 and tag transfer fees in the amount of $4.60. If
 you submit a copy of your purchase agreement (for your replacement vehicle) along with the Claim
 Form, you will also potentially be eligible (in addition to the Sales Tax and/or Title and Tag
 Transfer Fee payments) for reimbursement of Additional Fees incurred in replacing the vehicle.

   15. How much will payments be?



          The payments paid to Eligible Class Members depend on the amount paid in the original
 Total Loss Payment provided by Infinity. Eligible Class Members are entitled to receive Sales Tax
 calculated as the applicable percentage of the adjusted vehicle value of the Total Loss vehicle, plus
 $75.25 in title transfer fees, plus $4.60 in tag transfer fees, less any applicable deductible and
 salvage value. Eligible Class Members will receive the difference between the aforementioned
 amount and the amount actually paid. For instance, if the adjusted vehicle value was $20,000, the
 applicable sales tax rate was 6%, the applicable deductible was $1,000, and the Eligible Class
 Member did not retain salvage, the amount that should have been paid on the claim is $20,000 +
 $1,200 (sales tax) + $75.25 (title transfer) + $4.60 (tag transfer) – 1,000 (deductible) = $20,279.85.
 If Infinity originally paid the Eligible Class member $19,500.00, the Eligible Class Member, upon
 timely submission of a Claim Form, would receive $779.85.

         Class Members may be eligible for additional payments if they submit a copy of a valid
 purchase agreement along with the Claim Form. If Class Members submit a copy of the purchase
 agreement for the replacement vehicle, Infinity will reimburse the Class Members for up to 75% of
 Additional Fees (see Question 13 above) incurred in replacing the vehicle up to $525.00. You do
 not have to submit a copy of the purchase agreement in order to be eligible for payment of Sales
 Tax and Title and Tag Transfer Fees—you only need to submit the Claim Form. (However, if you
 do not submit a copy of the purchase agreement, then you will not be eligible for payment of any
 Additional Fees.) Not every person receiving this Notice and submitting a completed a Claim Form
 or Electronic Claim Form will receive a payment.
           .




        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 64 of 88 PageID 497




                     HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM


   16. How can I get a payment?



        To be eligible to receive a payment, you must mail a valid and timely Claim Form or submit
 an Electronic Claim Form on the Internet at [website].

         1.      To Submit Your Claim by Mail:

          A paper Claim Form is included in this mailing and titled “CLAIM FORM.” You may also
  get a paper Claim Form on the Internet at [website], or by calling                 , or by
  sending an e-mail to                               and asking for one.

        You should read the instructions on the Claim Form carefully and fill out the entire Claim
  Form. You also must sign your Claim Form under penalty of perjury.

       If you have any questions relating to the claim form, you can call the Settlement
 Administrator or Class Counsel to have any questions answered.

 You must mail the Claim Form postmarked no later than                       to the following
 address: [insert settlement administrator address]

        Do not send a copy of the Claim Form to the Court, the Judge, or the Defendants.

          2.      To Submit Your Claim Electronically at [website]: To make a claim on the
  website, you must go to the website [WEBSITE] and click the “Electronic Claim Form” button.
  You then will be asked to enter your CLAIMANT ID and your last name or the last name of the
  Infinity policyholder if you are not the Infinity policyholder. Your CLAMANT ID is at the top of
  the printed Claim Form enclosed in your mailing. If you cannot find your CLAIMANT ID, you
  can call [TOLL FREE] for assistance.

         After you enter your CLAIMANT ID and your last name (or the last name of the Infinity
  member), you will be able to sign and submit an Electronic Claim Form from the website. You
  should read the instructions on the Electronic Claim Form carefully and verify or fill out the
  entire Claim Form. You also must sign your Electronic Claim Form with your electronic
  signature under penalty of perjury.

       If you have any questions relating to the claim form, you can call the Settlement
 Administrator or Class Counsel to have any questions answered.
       QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
       PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                              https://ednormand.com/
                                         11
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 65 of 88 PageID 498




         The deadline to submit the Electronic Claim Form is 11:59 p.m. on __________. After that
 point in time, the Electronic Claim Form will be deactivated.

          3.     Requirements for Eligibility for Additional Fees Reimbursement: To be
                 eligible for any payment in addition to Sales Tax and/or Title and Tag Transfer
                 Fees, you must submit, along with your Claim Form or Electronic Claim Form, a
                 copy of a valid Purchase Agreement for your replacement vehicle (if any). If you
                 do so, you may be eligible for 75% of any Additional Fees (other than Sales Tax
                 and Title and Tag Transfer Fees) incurred in replacing the vehicle, up to $525.00.
                 For instance, if you incurred $300.00, the most you would receive is $225.00; if
                 you incurred $800.00, the most you would receive is $525.00. To be eligible, you
                 must include with the Claim Form a copy of the purchase for your replacement
                 vehicle.

        Please note that, with a few exceptions, only a Class Member can submit a Claim Form.
 The only exceptions are that Claim Forms may be submitted on behalf of an individual Class
 Member by his or her “Legally Authorized Representative.” A Legally Authorized Representative
 means an administrator/administratrix, personal representative, or executor/executrix of a
 deceased Settlement Class Member’s estate; a guardian, conservator, or next friend of an
 incapacitated Settlement Class Member; or any other legally appointed Person or entity
 responsible for handling the business affairs of a Settlement Class Member. If you have a
 personal lawyer, your lawyer may assist you with your Claim Form, but you must sign the Claim
 Form, unless the lawyer is your Legally Authorized Representative.

         Claim Forms or Electronic Claim Forms submitted as part of a group effort, or by or on
 behalf of a class of persons, are invalid and ineffective.

   17. When will I get my payment?



         The payments will be mailed to eligible Class Members who send in valid claim forms on
 time, after the Court grants “final approval” of the settlement, any appeals are resolved, and the
 claims administration process described in the Settlement Agreement is completed.

         The Court will hold a hearing on       , a.m. to decide whether to approve the settlement.
  If the Court approves the settlement (see the section “The Court’s Final Approval Hearing”
  below), there may be appeals. If there is an appeal, resolving it can take time. Please be patient.
  Please check the settlement website,          , for updates and other important information
  about the settlement, or call                 toll-free or send an e-mail to
                   .

        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          12
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 66 of 88 PageID 499




   18. What if I disagree with the amount of my payment?



         There is a process in the settlement to resolve disagreements between you and Infinity over
  whether you are eligible and how much money you should receive. You will receive further
  details if and when the Court grants “final approval”. See the Settlement Agreement (available at
  [website]) for more information, or you can contact the Settlement Administrator at      or [e-mail
  address].

   19. What am I giving up to receive a payment or stay in the Class?



         Unless you exclude yourself, you are staying in the Class, and that means that you can’t sue
 or be part of any other lawsuit against Infinity making the same claim as this case. It also means
 that the Court’s orders will apply to you and will be legally binding. If you submit a Claim Form, or
 simply stay in the Class, you will agree to “release and discharge” Infinity for claims relating to
 insufficiency in the amount of payment for sales tax or replacement costs on your insured (damaged)
 vehicle.

        A complete copy of the Settlement Agreement can be obtained at [website]. The
 Settlement Agreement specifically describes the Released Claims in necessarily accurate legal
 terminology. Talk to Class Counsel (see the section on “The Lawyers Representing You”) or your
 own lawyer if you have questions about the Released Claims or what they mean.

                            EXCLUDING YOURSELF FROM THE SETTLEMENT


       If you don’t want a payment from this settlement, but you want to keep the right to sue
 Defendants on your own about the legal issues in this case, then you must take steps to get out.

   20. How do I get out of the settlement?



          To exclude yourself from the settlement, you must send a written request to the Settlement
 Administrator by first-class mail with a clear statement that you want to be excluded from the Junior
 v. Infinity settlement. Specifically, you must submit timely and written requests for exclusion. To
 be effective, such a request must include your name and address, a clear and unequivocal statement
 that you wish to be excluded from the Settlement Class, and your signature or that of your Legally
 Authorized Representative of the Settlement Class Member. The request must be mailed to the
 Settlement Administrator.


        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          13
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 67 of 88 PageID 500



         Be sure to include your name, address, telephone number, and your signature. If you are
 sending the request to be excluded as the “Legally Authorized Representative” of a Class Member
 (see Question 16 above for the definition of “Legally Authorized Representative”), you must include
 any information or documents that confirm your appointment or status as a Legally Authorized
 Representative. Requests for exclusion must be submitted individually by a Class Member or his or
 her Legally Authorized Representative, and not on behalf of a group or class of persons. If you have
 a personal lawyer, your lawyer may assist you with your exclusion request, but you must sign the
 exclusion request, unless the lawyer is also your Legally Authorized Representative.

          You must mail your exclusion request postmarked no later than                , to:

                                          [insert address]

          You can’t exclude yourself by phone, e-mail, or on the website. If you ask to be
  excluded, you will not get any money from the settlement, and you cannot object to the
  settlement or intervene in the case. You will not be legally bound by anything that happens in
  this lawsuit. You may be able to sue (or continue to sue) Infinity in a separate case.

   21. If I don’t exclude myself, can I sue the Defendants for the same thing later?



       No. Unless you exclude yourself, you give up any right to sue Infinity as set forth in the
 Answer to Question No. 19 above.

        Remember, the exclusion deadline is _______________.


   22. If I exclude myself, can I get a payment from this settlement?



          No. If you exclude yourself, do not send in a Claim Form or Electronic Claim Form to ask
          for any money.

                                    THE LAWYERS REPRESENTING YOU



   23. Do I have a lawyer in this case?



        The Court has appointed Ed Normand and Jacob Phillips from Normand PLLC and Chris
 Lynch from Christopher J. Lynch, P.A. to represent you. Their contact information can be found in

        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          14
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 68 of 88 PageID 501



 the Settlement Agreement.

        These lawyers are called Class Counsel. You will not be charged for services performed by
 Class Counsel.

        If you want to be represented by your own lawyer, you may hire one at your own expense.

   24. How will the lawyers be paid?



          Class Counsel will ask the Court to approve a payment of up to $2.5 million for
 attorneys’ fees and expenses. Class Counsel will also ask for a payment of up to $5,000 to Erin
 Junior for her services as Class Representative. The Court may award less than these amounts.
 Infinity agreed not to oppose the request for fees and expenses up to these amounts. Infinity agreed
 to pay these amounts and to pay the costs to administer the settlement. None of these amounts will
 reduce the amounts distributed to eligible Class Members. Any amount for which a Class Member
 is eligible will not be impacted by whatever amount the Court awards as attorneys’ fees and costs.

                                     OBJECTING TO THE SETTLEMENT


        If you are a Class Member and do not exclude yourself, you can tell the Court that you don’t
 agree with the settlement or some part of it.

   25. How do I tell the Court that I don’t like the settlement?



         If you’re a Class Member (or a Class Member’s Legally Authorized Representative), and
 you haven’t excluded yourself from the settlement, you can object to the proposed settlement if you
 don’t like it or try to intervene in the case. However, you cannot object if you have excluded
 yourself. In other words, you must stay in the case as a Class Member in order to object or to
 intervene in the case.

        You can give reasons why you think the Court should not approve the settlement. The
 Court will consider your views. To object, you must (a) mail your objection to the Settlement
 Administrator and (b) file it with the Court. To be timely, your objection must be mailed to the
 Settlement Administrator so that it is postmarked by                , and must be filed with the
 Court by no later than                , at the following addresses:

          Address of Settlement Administrator:               Address of Court:

          [insert]
        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          15
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 69 of 88 PageID 502




          Note: You may mail your objection to the Court, but it must be received by the Court and
          filed by              . See the Settlement Agreement for more information on how to
          object to or intervene in the settlement.

        Your objection must include all of the following: (a) contain a heading which includes the
 name of the case and case number; (b) provide your full name, address, telephone number, and
 signature; (c) indicate the specific reasons why you object to the settlement; (d) contain the name,
 address, bar number, and telephone number of your counsel, if you’re represented by an attorney; if
 you are represented by an attorney, he/she or it must comply with all applicable rules of the Court;
 and (e) state whether you intend to appear at the Final Approval Hearing, either in person or
 through counsel.

         If you do intend to appear at the Final Approval Hearing to object to the settlement, you
 must also provide with your written objection: (a) a detailed statement of the legal and factual
 basis for each objection; (b) a list of any and all witnesses whom you may seek to call, with the
 address of each witness and a summary of his or her proposed testimony (whether any such
 testimony is allowed will be in the discretion of the Court, in accordance with the rules of the
 Court); (c) a detailed description of any and all evidence you may offer at the Hearing, including
 photocopies of any and all exhibits which the objector may seek to introduce (whether any such
 evidence is admitted or otherwise considered will be determined by the Court, in accordance with
 the rules of the Court); (d) a list of any legal authority you will present at the Final Approval
 Hearing; and (e) documentary proof of membership in the Settlement Class. You or your lawyer
 may appear at the Final Approval Hearing if you have filed a written objection as provided above.
 (See the section on the “Court’s Final Approval Hearing” below). If you have a lawyer file an
 objection for you, he or she must follow all rules of Court and you must list the attorney’s name,
 address, bar number, and telephone number in the written objection filed with the Court.

           Unless you submit a proper and timely written objection, according to the above
  requirements, you may not be allowed to object or appear at the Final Approval Hearing, in the
  discretion of the Court. Furthermore, if you want to intervene as a party to the case, you must
  file a motion to intervene with the Court by                                         .     If you
  fail to do so, you won’t be able to intervene in the case.
           Please note that any objections or motions must be submitted by an individual Class
  Member or his or her attorney, not as a member of a group, class, or subclass. The only
  exception is that an objection may be submitted on behalf of an individual Class Member by his
  or her Legally Authorized Representative (see Question 16 above for a definition of that term).

   26. What’s the difference between objecting and excluding yourself?




        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          16
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 70 of 88 PageID 503



         Objecting is simply telling the Court that you don’t like something about the settlement.
 You can object only if you stay in the Class. Excluding yourself is telling the Court that you don’t
 want to be part of the Class. If you exclude yourself, you have no basis to object, because the case
 no longer affects you. If you object, and the Court approves the settlement anyway, you will still be
 legally bound by the result.

                                   THE COURT’S FINAL APPROVAL HEARING


         The Court will hold a Final Approval Hearing to decide whether to approve the settlement.
 If you have not excluded yourself from the settlement, you may attend the Final Approval Hearing
 and you may ask to speak, but you don’t have to.

   27. When and where will the Court decide whether to approve the settlement?



        The Court will hold a Final Approval Hearing to decide whether to finally approve the
 proposed settlement. You may attend and you may ask to speak, but you don’t have to do either
 one.

        The Final Approval Hearing will be on ___________ before __________.

         At this hearing, the Court will consider whether the proposed settlement and its terms are
 adequate, fair, and reasonable. If there are objections, the Court will consider them. The Court
 may listen to people who have asked for permission to speak at the hearing and complied with the
 other requirements for objections explained in Question 25 above, and, in the Court’s discretion,
 may also listen to others who wish to speak. The Court may also decide how much to award Class
 Counsel for fees and expenses for representing the Class and whether and how much to award the
 Class Representatives for representing the Class.

        At or after the hearing, the Court will decide whether to finally approve the proposed
 settlement. There may be appeals after that. We do not know how long these decisions will take.

        The Court may change deadlines listed in this Notice without further notice to the Class.
 To keep up on any changes in the deadlines, please contact the Settlement Administrator or review
 the website.

   28. Do I have to come to the Hearing?



        No. Class Counsel will answer any questions asked by the Court. However, you are
  welcome to come at your own expense. If you intend to have a lawyer appear on your behalf at
        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                               https://ednormand.com/
                                          17
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 71 of 88 PageID 504



  the final approval hearing, your lawyer must enter a written notice of appearance of counsel with
  the Clerk of the Court no later than       , and must comply with all of the requirements
  explained in Question 25.

          If you send an objection, you don’t have to come to Court to talk about it. As long as you
  mailed your written objection on time and complied with the other requirements for a proper
  objection, the Court will consider it.

   29. May I speak at the Hearing?



         If you submitted a proper written objection to the settlement, you or your lawyer acting on
 your behalf may speak at the Hearing. To do so, you must send a Notice of Intention to Appear
 and follow the procedures set out in Question 25.

        Your Notice of Intention to Appear must be mailed to the Settlement Administrator so that it
 is postmarked no later than          , and it must be filed with the Clerk of the Court by that same
 date. See Question 25 for the addresses. You cannot speak at the hearing if you excluded yourself.

                                              IF YOU DO NOTHING




   30. What happens if I do nothing at all?



         If you do nothing, you will get no money from this settlement. And unless you exclude
 yourself, you won’t be able to sue or be part of any other lawsuit against Defendants about the legal
 issues in this case.

                                      GETTING MORE INFORMATION


   31. How do I get more information about the settlement?



          You may obtain additional information by

             Calling the Settlement Administrator toll-free at  to ask questions and receive
              copies of documents or e-mailing the Settlement Administrator at          .

          Writing to the Settlement Administrator at the following address:
        QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
        PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                                    https://ednormand.com/
                                               18
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 72 of 88 PageID 505




                           [insert address]

           Visiting the settlement website, where you will find answers to common questions
            about the settlement, a Claim Form, plus other information to help you.

           Reviewing legal documents that have been filed with the Clerk of Court in this
            lawsuit at the Court offices stated in Question 25 above during regular office hours,
            and also available through the Public Access to Court Electronic Records system at
            www.pacer.gov.

           Contacting Class Counsel listed in Question 23 above.

  PLEASE DO NOT CALL THE JUDGE, THE COURT CLERK, OR INFINITY TO ASK
  QUESTIONS ABOUT THIS LAWSUIT OR NOTICE.

  THE COURT WILL NOT RESPOND TO LETTERS OR TELEPHONE CALLS. IF YOU
  WISH TO ADDRESS THE COURT, YOU MUST FILE AN APPROPRIATE PLEADING
  OR MOTION WITH THE CLERK OF THE COURT IN ACCORDANCE WITH THE
  COURT’S USUAL PROCEDURES.




      QUESTIONS? CALL 407-603-6031 TOLL-FREE OR VISIT https://ednormand.com/
      PARA UNA NOTIFICATION EN ESPANOL LLAMAR 407-603-6031 O VISITAR
                             https://ednormand.com/
                                        19
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 73 of 88 PageID 506
      Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 74 of 88 PageID 507



       DEADLINE TO SUBMIT CLAIM
                                                CLAIM FORM
                    FORMS:
                                                                        CLAIMANT ID:


              Please read this Claim Form and the enclosed Notice carefully.

      Infinity’s records indicate that you are a class member in the case captioned Erin Junior v. Infinity Auto
       Insurance Company, No. 6:18-cv-1598-ORL-40-TBS (M.D.Fla.) who may be eligible for payment.
      To be eligible to receive any payment, you must either (1) sign and mail this Claim Form to the
       Settlement Administrator; or (2) electronically make your claim on the website www._________.com.
       This is a printed Claim Form that allows you to make a claim by mail. If you would like to submit an
       electronic claim form online, go to _________.com and (1) click on the “Make a Claim” button;
       (2) enter your Claimant ID (set out at the top of this page) and the member’s last name; and (3) follow
       the instructions. If you choose to submit a Claim Form online, you do not need to complete and mail
       this printed Claim Form.
      To be eligible for payment of Additional Fees (as explained in the enclosed Notice), you must submit a
       copy of a valid purchase agreement for a replacement vehicle, reflecting any Additional Fees that you
       actually incurred. The copy of the purchase agreement may be mailed with this Claim Form, or it may
       be uploaded as part of the electronic claim submission. If you do not include a copy of a purchase
       agreement, you will not be eligible for any payment other than Sales Tax and/or Title and Tag Transfer
       Fees.
  DEADLINE: To be considered for any payment, you must either (1) complete this Claim Form and mail it
  to the Claims Administrator so that it is postmarked by [DATE] to [ADDRESS]; or (2) complete an
  Electronic Claim Form online at the Settlement website on or before [DATE] (the website will provide
  detailed instructions for submitting the claim online).

                           STEPS 1 – 2 MUST BE COMPLETED
                      FOR ALL CLAIMS FORMS SUBMITTED BY MAIL

  STEP 1:           CLAIM INFORMATION
  If any of the claimant information below is incorrect, or needs to be updated, please correct the information in
  the space below.




                QUESTIONS? CALL _______________ TOLL-FREE, OR VISIT [website].
         PARA UNA NOTIFICAION EN ESPANOL, LLAMAR ______________ O VISITAR [website]
                                            1
US_Active\112750323\V-2
      Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 75 of 88 PageID 508




                                                                       Additions or Corrections if known
                                                                       to you
  Class Member Name:                    [PRE-FILLED]

  Mailing address:                      [PRE-FILLED]

                                        [PRE-FILLED]

  Claim Number applicable to the
  Class Member’s claim:                 [PRE-FILLED]


  Total Loss Vehicle       Make:        [PRE-FILLED]
                           Model:       [PRE-FILLED]


 Approximate Date of Loss:             [PRE-FILLED]



  STEP 2:           COMPLETE THE CERTIFICATION BELOW

To the best of my knowledge, I believe that I was not paid in full for Sales Tax and/or Title and Tag
Transfer Fees.


    YES   ☐               NO   ☐    I DON’T KNOW      ☐
You may be able to determine this information by reviewing the letter(s) from Infinity regarding the payment for
your Total Loss. Please do not contact Infinity with questions regarding this Settlement or the claim form. If
you contact Infinity regarding the Settlement, they will refer you to the Settlement Administrator at [toll-free
number] or [email address]. There will be no penalty if you submit a Claim Form that is true and correct to the
best of your knowledge, but it is later determined that you are not eligible for payment.

If you answer “NO” to the question above, then you will not receive any payment under the Settlement.

If you answer “YES” or “I DON’T KNOW” to the question above, then you will be eligible for payment, subject
to the terms set forth in the Settlement Agreement.



                QUESTIONS? CALL _______________ TOLL-FREE, OR VISIT [website].
         PARA UNA NOTIFICAION EN ESPANOL, LLAMAR ______________ O VISITAR [website]
                                            2
US_Active\112750323\V-2
      Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 76 of 88 PageID 509



I certify under penalty of perjury that: (a) I have read this Claim Form; (b) I am the person who made the
insurance claim identified above or I am the legally authorized personal representative, guardian, or trustee of
the person who made the insurance claim identified above; and (c) the information on this Claim Form is true
and correct to the best of my knowledge. I request a review of my claim for potential payment.

  DATE:                                 SIGNATURE:

  PRINTED NAME:



                            THE FOLLOWING STEP IS OPTIONAL.
                          HOWEVER, IF YOU WANT TO BE ELIGIBLE
                            FOR PAYMENT OF ADDITIONAL FEES,
                           THEN YOU MUST COMPLETE THIS STEP

  STEP 3:           ENCLOSE A COPY OF A VALID PURCHASE AGREEMENT FOR A
                    REPLACEMENT VEHICLE.
If you purchased or leased a replacement vehicle after your Total Loss claim, and if you incurred Additional
Fees, then you will be eligible for payment of up to 75% of the Additional Fees shown on the purchase
agreement, up to a maximum amount of $525.00. To be eligible for payment of any Additional Fees, you must
enclose a copy of a purchase agreement. “Additional Fees” means all fees potentially incidental to replacement
of a Total Loss, other than Title and Tag Transfer Fees and Sales Tax.
Additional Fees may include, but are not limited to: dealer fees, dealer preparation fees, clean-up or make-ready
or service fees, “doc” or document or documentation fees, conveyance charges, fuel charge fees, environmental
fees (e.g., emissions testing, air pollution control, lead-acid battery, new tire), floor plan fees, advertising or
promotion fees, local or regional or market area co-op fees, agent fees, shipping or handling fees, destination or
delivery or transport fees, “admin” or administration fees, additional dealer markups or market adjustment fees,
acquisition fees, regulatory compliance fees, Motor Vehicle Warranty Enforcement Act fees, filing fees, and any
other title, tag, tax, license, or registration fees not included in Title and Tag Transfer Fees and Sales Tax.




                QUESTIONS? CALL _______________ TOLL-FREE, OR VISIT [website].
         PARA UNA NOTIFICAION EN ESPANOL, LLAMAR ______________ O VISITAR [website]
                                            3
US_Active\112750323\V-2
      Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 77 of 88 PageID 510




  STEP 4:           MAIL THIS COMPLETED FORM, POSTMARKED BY [DATE], TO THE
                    FOLLOWING ADDRESS:



                                                    [ADDRESS]

Please be patient. You will receive a letter telling you whether the Class Member identified above is eligible for
a payment and, if the Class Member is determined to be eligible, the amount of the payment. The letter will also
explain the process and deadlines to resolve any disagreement you may have with this determination.

                     PLEASE DO NOT CALL THE COURT, THE JUDGE, THE
                      CLERK OF COURT, OR INFINITY REGARDING THIS
                                       MATTER.




                QUESTIONS? CALL _______________ TOLL-FREE, OR VISIT [website].
         PARA UNA NOTIFICAION EN ESPANOL, LLAMAR ______________ O VISITAR [website]
                                            4
US_Active\112750323\V-2
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 78 of 88 PageID 511
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 79 of 88 PageID 512




                           IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

  ERIN JUNIOR, individually and on behalf of all            CASE NO.: 6:18-cv-1598-ORL- 40-
  others similarly situated,                                TBS

         Plaintiff,
  v.                                                        CLASS ACTION
  INFINITY AUTO INSURANCE COMPANY, a
  foreign insurance company

        Defendant.
  ____________________________________/


                      FINAL ORDER APPROVING SETTLEMENT
            AND JUDGMENT OF DISMISSAL WITH PREJUDICE [PROPOSED]

         The Court preliminarily approved the class settlement in this case on ________________,

  2019. Since that time, the parties have completed the notice process and now seek final approval

  of the Class Action Settlement Agreement. Through a motion for final approval of class

  settlement and motion for assessment of fees and costs, they seek, among other things, that the

  Court (1) grant final certification of the settlement class; (2) approve the Class Action Settlement

  Agreement as fair, reasonable, and adequate; (3) rule that the notice process was reasonable and

  the best practicable under the circumstances, and (4) assess against the class recovery attorneys’

  fees, costs, and a class representative incentive fee. A hearing was held on the motions on

  ________________, 2020. For the reasons stated below, the motions are granted.

         On the ________________, 2020, the matter of the Court's final approval of the Class

  Action Settlement Agreement submitted on ________________, 2019 by the Motion for Order

  Preliminarily Approving Settlement, Approving Notice to Class Members, and Setting Date for

  Settlement Fairness Hearing, came before the Court for consideration. Appearing on behalf of

                                             Page 1 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 80 of 88 PageID 513



  Plaintiffs and the Settlement Class was _____________________ (“Class Counsel”).

  Appearing on behalf of Defendants was _____________________ and Nathan Garroway,

  DENTONS US LLP, 303 Peachtree Street, NE, Suite 5300, Atlanta, Georgia 30308.

         WHEREAS, the Named Plaintiff, Erin Junior, on behalf of herself and the proposed

  Settlement Class, and Infinity Auto Insurance Company, Infinity Assurance Insurance Company,

  and Infinity Indemnity Insurance Company (collectively “Infinity” or “Defendant”), have

  executed and filed a Class Action Settlement Agreement with the Court on ________________,

  2019; and

         WHEREAS, all capitalized terms used herein shall have the same meaning as set forth in

  the Agreement and are hereby incorporated by reference; and

         WHEREAS, the Court, on ________________, 2019, entered the Order Preliminarily

  Approving Settlement and Directing Notice to the Class (“Preliminary Approval Order”),

  preliminarily approving the Proposed Settlement and conditionally certifying this Action, for

  settlement purposes only, as a class action; and

         WHEREAS, Erin Junior was approved in the Preliminary Approval Order as the Class

  Representative; and

         WHEREAS, the Court, as part of its Preliminary Approval Order, directed that a plan for

  disseminating notice of the Settlement (“Notice Plan”) be implemented, and scheduled a hearing

  to be held on ________________, 2020, to determine whether the Proposed Settlement should

  be finally approved as fair, reasonable and adequate; and

         WHEREAS, Infinity and Class Counsel have satisfactorily demonstrated to the Court that

  the Notice Plan was followed; and




                                             Page 2 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 81 of 88 PageID 514



          WHEREAS, a final approval hearing was held on ________________, 2020, at which all

  interested persons were given an opportunity to be heard, and all objections to the Settlement, if

  any, were duly considered;

          NOW, THEREFORE, the Court, having read and considered all submissions made in

  connection with the Proposed Settlement, and having reviewed and considered the files and

  records herein, finds and concludes as follows:

     1. The Complaint filed in this Action alleges that Infinity, in making Total Loss Payments

  on first-party insurance claims for automobile physical damage constituting a total loss of the

  insured vehicle, under Florida automobile insurance policies issued by Infinity, improperly failed

  to include Sales Tax and improperly failed to include Title and Tag Transfer Fees and Additional

  Fees.

     2. As part of the Preliminary Approval Order, the Court certified the Settlement Class, for

  settlement purposes only, defined as follows:

                   All policyholders who were paid a Total Loss Payment under an Automobile
                   Insurance Policy during the Class Period.

                   Excluded from the Class are: (i) claims that were the subject of any lawsuit filed
                   during the Class Period alleging causes of action related to any Released Claims,
                   except for the Named Plaintiff’s claims; (ii) claims for which Infinity received a
                   valid and executed release during the Class Period; and (iii) Infinity, all present or
                   former officers and/or directors of Infinity, the Neutral Evaluator, Class Counsel,
                   a Judge of this Court, and Infinity’s counsel of record.

     3. The Court hereby affirms this definition of the Settlement Class for purposes of this Final

  Judgment.

     4. At the Preliminary Approval Hearing, the Court appointed Epiq as Settlement

  Administrator.




                                               Page 3 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 82 of 88 PageID 515



     5. The Court certifies the Settlement Class in this Action, for settlement purposes only,

  under Fed. R. Civ. P 23(a) and (b)(3), and, in so doing, finds that, for settlement purposes only,

  the requirements for maintaining a class action have been met in particular because: (1) the

  Settlement Class is so numerous that joinder of all members is impracticable; (2) there are

  questions of law or fact common to the Settlement Class; (3) the claims or defenses of the

  representative parties are typical of the claims or defenses of the Settlement Class; and (4) the

  Named Plaintiff and Class Counsel will fairly and adequately protect the interests of the

  Settlement Class.

     6. The Named Plaintiff and Infinity have entered into the Agreement which has been filed

  with the Court. The Agreement provides for the Settlement of this Action with Infinity on behalf

  of the Named Plaintiff and the Settlement Class Members, subject to approval by the Court of its

  terms. The Court scheduled a hearing to consider the approval of the Settlement, and directed

  that the Class Notice be disseminated in accordance with the terms of the Preliminary Approval

  Order.

     7. In accordance with the terms of the Settlement and the Preliminary Approval Order, the

  parties implemented the Notice Plan approved by the Court. Infinity’s counsel and Class

  Counsel have confirmed to the Court that the Parties complied with the Notice Plan.

     8. The Court hereby finds that the Notice Plan and the Class Notice constituted the best

  notice practicable under the circumstances, and constituted valid, due and sufficient notice to

  members of the Settlement Class. Specifically, the Court finds that the Notice, the settlement

  website, and the notice methodology implemented pursuant to the Agreement (i) constituted the

  best practicable notice under the circumstances; (ii) were reasonably calculated to apprise

  potential Settlement Class Members of the pendency of the Action, their right to object to or



                                             Page 4 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 83 of 88 PageID 516



  exclude themselves from the Proposed Settlement and to appear at the Final Approval Hearing;

  and (iii) were reasonable and constitute due, adequate, and sufficient notice to all Persons

  entitled to receive notice.

      9. The Court finds that the Class Action Fairness Act Notice provided by the Settlement

  Administrator on behalf of Infinity complied with 28 U.S.C. § 1715(b).

      10. The Named Plaintiff and Infinity have applied to the Court for final approval of the terms

  of the Proposed Settlement and for the entry of this Final Judgment. Pursuant to the Class

  Notice, a hearing was held before this Court, ________________, 2020, to determine whether

  the Proposed Settlement of the Action should be finally approved as fair, reasonable, and

  adequate, and whether the Final Judgment approving the Settlement and dismissing all claims in

  the Action on the merits, with prejudice and without leave to amend should be entered.

      11. The Court hereby finds that approval of the Agreement and the Settlement embodied

  therein will result in substantial savings of time and money to the Court and the litigants and will

  further the interests of justice.

      12. The Court hereby finds that the Proposed Settlement is the result of good faith arm’s

  length negotiations by the Parties thereto, and is fair, reasonable, and adequate.

  NOW, THEREFORE, GOOD CAUSE APPEARING THEREFOR, IT IS ORDERED,

  ADJUDGED AND DECREED THAT:

      13. The Court possesses jurisdiction over the subject matter of this Action, the Named

  Plaintiff, the Settlement Class Members, Infinity, and the Released Persons, and has subject

  matter jurisdiction to approve the Agreement and all Exhibits thereto.




                                              Page 5 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 84 of 88 PageID 517



     14. _____________ Settlement Class Members have filed requests for exclusion. All

  remaining Settlement Class Members are therefore bound by this Final Judgment and by the

  Agreement and the Settlement embodied therein, including the Releases.

     15. All provisions and terms of the Settlement are hereby found to be fair, reasonable and

  adequate as to the Settlement Class Members and the Named Plaintiffs, and all provisions and

  terms of the Settlement are hereby finally approved in all respects.

     16. The Parties are hereby directed to consummate the Settlement in accordance with the

  Agreement.

     17. The Court approves the approves the Opt-Out List and determines that the Opt-Out List is

  a complete list of all Settlement Class Members who have timely requested exclusion from the

  Settlement Class and, accordingly, shall neither share in nor be bound by the Final Order and

  Judgment.

     18. The Class Claims in this Action are dismissed in their entirety, on the merits, with

  prejudice and without leave to amend, and the Named Plaintiff and all members of the

  Settlement Class who have not been excluded from the Settlement Class as provided in the Opt-

  Out List, and their respective heirs, estates, trustees, executors, administrators, principals,

  beneficiaries, representatives, agents, assigns, and successors, and/or anyone claiming through

  them or acting or purporting to act for them or on their behalf, regardless of whether they have

  submitted a Claim Form or Electronic Claim Form, and regardless of whether they have received

  actual notice of the Proposed Settlement, have conclusively compromised, settled, discharged,

  and released all Released Claims against Defendants and the Released Persons, and will be

  bound by the Final Order and Judgment and conclusively deemed to have fully released,

  acquitted, and forever discharged, to the fullest extent permitted by law all Released Persons



                                               Page 6 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 85 of 88 PageID 518



  from all Released Claims, and agree not to institute, maintain, or assert any claims against the

  Released Persons on the Released Claims.

     19. As of the Effective Date, by operation of the entry of the Final Judgment, each Settlement

  Class Member shall be deemed to have fully released, waived, relinquished and discharged, to

  the fullest extent permitted by law, all Released Claims and Unknown Claims that the Settlement

  Class Members may have against all the Released Persons.

         20.     “Released Claims” means and includes any and all known and Unknown Claims,

  rights, demands, actions, causes of action, allegations, or suits of whatever kind or nature,

  whether ex contractu or ex delicto, statutory, common law or equitable, including but not limited

  to breach of contract, bad faith, or extracontractual claims, and claims for punitive or exemplary

  damages, or prejudgment or postjudgment interest, arising from or relating in any way to Total

  Loss Payments for Title and Tag Transfer Fees, Sales Tax, or Additional Fees made to a

  Settlement Class Member during the Class Period; and any claims regarding Title and Tag

  Transfer Fees, Sales Tax, or Additional Fees which have been alleged or which could have been

  alleged by the Named Plaintiff in the Action, subject to the limitation as to Sales Tax set forth

  below, on behalf of herself and/or on behalf of the Class, to the full extent of res judicata

  protections. Released Claims do not include any claim for enforcement of the contemplated

  Settlement Agreement and/or Final Order and Judgment. Additionally, Released Claims do not

  include Sales Tax on any additional amounts that would otherwise be legally owed on a Total

  Loss as a result of any court making a full and final adjudication after the Effective Date that

  such additional amounts are owed for reasons not arising from or relating in any way to any

  claims which have been alleged or which could have been alleged in the Action.




                                              Page 7 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 86 of 88 PageID 519



     21. “Released Persons” means (a) Infinity Auto Insurance Company, Infinity Assurance

  Insurance Company, and Infinity Indemnity Insurance Company; (b) all past and present officers,

  directors, agents, attorneys, employees, stockholders, successors, assigns, insurers, reinsurers,

  independent contractors, and legal representatives of Infinity; and (c) all of the heirs, estates,

  successors, assigns, and legal representatives of any of the entities or Persons listed in this

  Paragraph.

     22. “Unknown Claim” means claims arising out of facts found hereafter to be other than or

  different from facts now known or believed to be true, relating to any matter covered by this

  Proposed Settlement.

     23. It is hereby determined that the Notice Plan and the Class Notice constituted the best

  notice practicable under the circumstances to all members of the Settlement Class, and is

  therefore finally approved as reasonable. Due and adequate notice of the pendency of this

  Action and of the Settlement has been provided to all the Settlement Class Members, and this

  Court hereby finds that the Class Notice complied fully with the requirements of due process, the

  Federal Rules of Civil Procedure and all other applicable laws.

     24. The Agreement, the Settlement and this Final Judgment, and any proceedings taken

  pursuant thereto, are not, and should not in any event be offered, received, or construed as

  evidence of, a presumption, concession, or an admission by any Party of liability or of the

  certifiability of a litigation class; provided, however, that reference may be made to the

  Agreement and the settlement provided for herein in such proceedings as may be necessary to

  effectuate the provisions of the Agreement.




                                              Page 8 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 87 of 88 PageID 520



     25. The Court has considered the request for a Class Representative award, and hereby

  approves and awards the Named Plaintiff an Incentive Award in the amount of $5,000.00 to be

  paid by Infinity.

     26. The Court has considered Class Counsel’s request for an Attorneys’ Fees award of for the

  prosecution of this action, and hereby makes an Attorneys’ Fees and costs award in the amount

  of $2,500,000.00 to be paid by Infinity.

     27. The Court authorizes the Parties, without further approval from the Court, to agree to and

  adopt such amendments, modifications, and expansions of the Agreement and all Exhibits

  thereto as (i) shall be consistent in all material respects with the Final Order and Judgment and

  (ii) do not reduce or limit any rights of Settlement Class Members.

     28. Any Party to the Agreement, the Neutral Evaluator, the Settlement Administrator,

  counsel in any capacity in which they may act under the authority of the Agreement, and any

  employees, representatives, or agents of such Persons or entities shall not be liable for anything

  done or omitted in connection with the Agreement and/or the claims administration process.

     29. This Final Judgment is a final order in the Action within the meaning and for the

  purposes of the Federal Rules of Civil Procedure as to all claims among Infinity on the one hand,

  and the Named Plaintiffs, Class Representative and all Settlement Class Members, on the other,

  and there is no just reason to delay enforcement or appeal.

     30. The Clerk of Court is directed to enter a judgment of dismissal and close this case.

     31. Without in any way affecting the finality of this Final Judgment, this Court shall retain

  continuing jurisdiction over this Action for purposes of: (a) enforcing this Final Judgment, the

  Agreement and the Settlement; (b) hearing and determining any application by any Party to the




                                             Page 9 of 10
Case 6:18-cv-01598-WWB-EJK Document 44-1 Filed 11/27/19 Page 88 of 88 PageID 521



  Settlement for a settlement bar order; and (c) any other matters related or ancillary to any of the

  foregoing.

         IT IS SO ORDERED.


         DATED: _______, 2020



         _____________________________




                                             Page 10 of 10
